Exhibit 10.01

 

Execution Version

 

 

LETTER OF CREDIT AGREEMENT

 

dated as of June 5, 2013

 

among

 

NUSTAR LOGISTICS, L.P.,

 

NUSTAR ENERGY L.P.,

 

The Lenders Party Hereto

 

and

 

THE BANK OF NOVA SCOTIA,

 

as Issuing Bank and Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

Definitions

5

 

 

 

Section 1.01

Defined Terms

5

 

 

 

Section 1.02

Terms Generally

25

 

 

 

Section 1.03

Accounting Terms; GAAP

26

 

 

 

ARTICLE II

Amount and Terms of each Letter of Credit

26

 

 

 

Section 2.01

Letters of Credit

26

 

 

 

Section 2.02

Termination of Commitments

30

 

 

 

Section 2.03

Fees

30

 

 

 

Section 2.04

Default Interest; Computations of Interest

30

 

 

 

Section 2.05

Increased Costs

31

 

 

 

Section 2.06

Taxes

32

 

 

 

Section 2.07

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

35

 

 

 

Section 2.08

Reduction of Letter of Credit by Amendment

36

 

 

 

Section 2.09

Mitigation Obligations; Replacement of Lenders

37

 

 

 

ARTICLE III

Representations and Warranties

37

 

 

 

Section 3.01

Organization; Powers

37

 

 

 

Section 3.02

Authorization; Enforceability

38

 

 

 

Section 3.03

Governmental Approvals; No Conflicts

38

 

 

 

Section 3.04

Financial Condition; No Material Adverse Change

38

 

 

 

Section 3.05

Properties

38

 

 

 

Section 3.06

Litigation and Environmental Matters

39

 

 

 

Section 3.07

Compliance with Laws and Agreements

39

 

 

 

Section 3.08

Investment Company Status

39

 

i

--------------------------------------------------------------------------------


 

Section 3.09

Taxes

39

 

 

 

Section 3.10

ERISA

39

 

 

 

Section 3.11

Disclosure

40

 

 

 

Section 3.12

Subsidiaries

40

 

 

 

ARTICLE IV

Conditions

40

 

 

 

Section 4.01

Effective Date

40

 

 

 

Section 4.02

Initial Letters of Credit

42

 

 

 

Section 4.03

Additional Letters of Credit

42

 

 

 

ARTICLE V

Affirmative Covenants

43

 

 

 

Section 5.01

Financial Statements and Other Information

43

 

 

 

Section 5.02

Notices of Material Events

44

 

 

 

Section 5.03

Existence; Conduct of Business

46

 

 

 

Section 5.04

Payment of Obligations

46

 

 

 

Section 5.05

Maintenance of Properties; Insurance

46

 

 

 

Section 5.06

Books and Records; Inspection Rights

46

 

 

 

Section 5.07

Compliance with Laws

47

 

 

 

Section 5.08

Use of the Initial Letters of Credit

47

 

 

 

Section 5.09

Environmental Laws

47

 

 

 

Section 5.10

Unrestricted Subsidiaries

47

 

 

 

Section 5.11

Subsidiary Guaranty

47

 

 

 

Section 5.12

Grant of Security Interest in Pledged Bonds

48

 

 

 

ARTICLE VI

Negative Covenants

49

 

 

 

Section 6.01

Indebtedness

49

 

 

 

Section 6.02

Liens

50

 

 

 

Section 6.03

Fundamental Changes

50

 

ii

--------------------------------------------------------------------------------


 

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

51

 

 

 

Section 6.05

Swap Agreements

52

 

 

 

Section 6.06

Restricted Payments

52

 

 

 

Section 6.07

Transactions with Affiliates

53

 

 

 

Section 6.08

Restrictive Agreements

53

 

 

 

Section 6.09

Limitation on Modifications of Series 2008 Bond Documents, Series 2011 Bond
Documents and Other Agreements

54

 

 

 

Section 6.10

Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries

54

 

 

 

Section 6.11

Financial Condition Covenant

54

 

 

 

ARTICLE VII

Events of Default

55

 

 

 

ARTICLE VIII

MLP Guarantee

57

 

 

 

Section 8.01

MLP Guarantee

57

 

 

 

Section 8.02

Subrogation

58

 

 

 

Section 8.03

Amendments, etc.

58

 

 

 

Section 8.04

Guarantee Absolute and Unconditional

59

 

 

 

Section 8.05

Reinstatement

60

 

 

 

Section 8.06

Payments

60

 

 

 

ARTICLE IX

The Administrative Agent

60

 

 

 

ARTICLE X

Miscellaneous

62

 

 

 

Section 10.01

Notices

62

 

 

 

Section 10.02

Waivers; Amendments

63

 

 

 

Section 10.03

Expenses; Indemnity; Damage Waiver

64

 

 

 

Section 10.04

Successors and Assigns

65

 

 

 

Section 10.05

Survival

68

 

 

 

Section 10.06

Counterparts; Integration; Effectiveness

69

 

iii

--------------------------------------------------------------------------------


 

Section 10.07

Severability

69

 

 

 

Section 10.08

Right of Setoff

69

 

 

 

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

69

 

 

 

Section 10.10

WAIVER OF JURY TRIAL

70

 

 

 

Section 10.11

Headings

70

 

 

 

Section 10.12

Confidentiality

70

 

 

 

Section 10.13

Interest Rate Limitation

71

 

 

 

Section 10.14

Limitation of Liability

71

 

 

 

Section 10.15

USA PATRIOT Act

71

 

SCHEDULES:

 

Schedule 2.01 - Commitments

Schedule 3.06 - Disclosed Matters

Schedule 3.12 - Subsidiaries

Schedule 6.01 - Existing Indebtedness

Schedule 6.07 - Affiliate Agreements

Schedule 6.08 - Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of the Borrower’s and the MLP’s Counsel

Exhibit C-1 — Form of Series 2008 Initial Letter of Credit

Exhibit C-2 — Form of Series 2011 Initial Letter of Credit

Exhibit D — Form of Subsidiary Guarantee Agreement

Exhibit E — U.S. Tax Certificate

 

iv

--------------------------------------------------------------------------------


 

LETTER OF CREDIT AGREEMENT dated as of June 5, 2013 is among NUSTAR LOGISTICS,
L.P., a Delaware limited partnership, NUSTAR ENERGY L.P., a Delaware limited
partnership, the LENDERS party hereto, and THE BANK OF NOVA SCOTIA, as Issuing
Bank and Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I
Definitions

 

Section 1.01                             Defined Terms. As used in this
Agreement, the following terms have the meanings specified below:

 

Adjusted LIBO Rate means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for one month
multiplied by (b) the Statutory Reserve Rate.

 

Administrative Agent means The Bank of Nova Scotia, in its capacity as
administrative agent for the Lenders hereunder.

 

Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

Agreement means this Letter of Credit Agreement, as the same may be amended,
modified, supplemented or restated from time to time in accordance herewith.

 

Alternate Base Rate means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Screen LIBO 01 (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

Applicable Percentage means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

Applicable Rate means, for any day with respect to any reimbursement obligation
hereunder or the fees set forth in Section 2.03, the applicable rate per annum
set forth below

 

5

--------------------------------------------------------------------------------


 

under the caption “ABR Spread”, “Participation Fee Rate” and “Fronting Fee
Rate”, respectively, based on the Applicable Rating Level on such date:

 

APPLICABLE
RATING LEVEL

 

ABR SPREAD
(in basis points)

 

PARTICIPATION
FEE RATE (in basis
points)

 

FRONTING FEE
RATE (in basis points)

 

Level I

 

25.00

 

125.00

 

25.00

 

Level II

 

50.00

 

150.00

 

25.00

 

 

For purposes of the foregoing, any change in the Applicable Rate will occur
automatically without prior notice upon any change in the Applicable Rating
Level.  Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  The
Applicable Rate for any Letter of Credit issued under this Agreement other than
the Initial Letters of Credit and for any Letter of Credit the stated expiration
date of which is extended after the date of this Agreement in accordance with
the terms hereof will be as agreed in writing between the Issuing Bank and the
Borrower at the time such Letter of Credit is issued or such stated expiration
date is extended.

 

Applicable Rating Level means, for any day, the level set forth below that
corresponds to the ratings by S&P and Moody’s applicable on such date to the
Index Debt (or, if no Index Debt is then outstanding and rated, the corporate
debt ratings of the Borrower applicable on such date):

 

 

 

S&P

 

MOODY’S

 

Level I

 

BB+ and higher

 

Ba1 and higher

 

Level II

 

BB and lower

 

Ba2 and lower

 

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt or a corporate debt rating of the Borrower
(other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
rating of Level II; (b) if the ratings for the Index Debt or the corporate debt
rating of the Borrower, as applicable, established or deemed to have been
established by Moody’s and S&P shall fall within different Levels, the
Applicable Rating Level shall be based on the higher of the two ratings unless
one of the ratings is two or more notches lower than the other, in which case
the Applicable Rating Level shall be determined by reference to the rating next
below that of the higher of the two ratings; and (c) if the ratings for the
Index Debt or the corporate debt rating of the Borrower, as applicable,
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Issuing Bank pursuant to
Section 5.01(d) hereof or

 

6

--------------------------------------------------------------------------------


 

otherwise. Each change in the Applicable Rating Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change to the
Applicable Rating Level. If the rating system of Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations or corporations, as applicable, the Borrower and the
Issuing Bank shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable
Rating Level shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

Asphalt Business Disposition shall be deemed to have occurred when all or
substantially all of the asphalt assets and operations of the MLP and its
Restricted Subsidiaries are owned by an unconsolidated joint venture.

 

Assignment and Assumption means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

Beneficial Owner has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.

 

Beneficiary means each Indenture Trustee.

 

Benefit Arrangement means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.

 

Board means the Board of Governors of the Federal Reserve System of the United
States of America.

 

Bonds means the Series 2008 Bonds and the Series 2011 Bonds.

 

Borrower means NuStar Logistics, L.P., a Delaware limited partnership.

 

Borrower Obligations means the collective reference to all amounts owing by the
Borrower and its Subsidiaries pursuant to this Agreement and the other Loan
Documents, including, without limitation, the unpaid principal of and interest
on the LC Disbursements and all other obligations and liabilities of the
Borrower (including, without limitation, interest accruing at the then
applicable rate provided in this Agreement after the maturity of the LC
Disbursements and interest accruing at the then applicable rate provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Guaranteed Creditors, whether direct or

 

7

--------------------------------------------------------------------------------


 

indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with the
Loan Documents, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Guaranteed Creditors
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

 

Business Day means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

Capital Lease Obligations of any Person means the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

Change in Control means any of the following events:

 

(a)                                 100% (and not less than 100%) of the issued
and outstanding Equity Interest of the general partner(s) of the Borrower shall
cease to be owned, directly or indirectly, or the Borrower shall cease to be
Controlled, by the MLP; or

 

(b)                                 100% (and not less than 100%) of the limited
partnership interests of the Borrower shall cease to be owned in the aggregate,
directly or indirectly, by the MLP; or

 

(c)                                  the occurrence of any transaction that
results in any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) other than a Permitted Holder becoming the Beneficial
Owner, directly or indirectly, of more than 50% of the general partner interests
in the MLP.

 

Change in Law means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.05(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof, and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

 

Code means the Internal Revenue Code of 1986, as amended from time to time.

 

8

--------------------------------------------------------------------------------


 

Commitment means, with respect to each Lender, the commitment of such Lender to
acquire participations in each Letter of Credit, in an aggregate amount not to
exceed the amounts set forth on Schedule 2.01. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is the
original stated amount of the Initial Letters of Credit.

 

Consolidated Debt means, for any day, all Indebtedness of the MLP and its
Restricted Subsidiaries (excluding (a) the principal amount of Hybrid Equity
Securities in an aggregate amount not to exceed 15% of Total Capitalization and
(b) the Excluded Go-Zone Bond Proceeds in an aggregate amount not to exceed
$350,000,000 and the corresponding portion of any outstanding letters of credit
providing credit support therefor), on a consolidated basis, as of such day.

 

Consolidated Debt Coverage Ratio means, for any day, the ratio of
(a) Consolidated Debt as of the last day of the then most recent Rolling Period
over (b) Consolidated EBITDA for such Rolling Period.

 

Consolidated EBITDA means, without duplication, as to the MLP and its Restricted
Subsidiaries, on a consolidated basis for each Rolling Period, the amount equal
to Consolidated Operating Income for such period (a) plus the following to the
extent deducted from Consolidated Operating Income in such period:
(i) depreciation and amortization; and (ii) other non-cash charges for such
period (including any non-cash losses or negative adjustments under FASB ASC 815
(and any statements replacing, modifying or superseding such statement) as the
result of changes in the fair market value of derivatives); (b) minus all
non-cash income added to Consolidated Operating Income in such period (including
any non-cash gains or positive adjustments under FASB ASC 815 (and any
statements replacing, modifying or superseding such statement) as the result of
changes in the fair market value of derivatives); (c) plus any Material Project
EBITDA Adjustments for such period; (d) plus cash distributions received from
joint ventures and Unrestricted Subsidiaries during such period, provided that
the aggregate amount of all such cash distributions included pursuant to this
clause (d) during any period shall not exceed 20% of the total actual
Consolidated EBITDA of the MLP and its Restricted Subsidiaries for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments or any adjustments, in respect of any
acquisitions or dispositions as provided in this definition); and (e) plus any
proceeds received from business interruption insurance provided that such
proceeds are received during any Rolling Period with respect to an event or
events that occurred during such Rolling Period; provided that Consolidated
EBITDA shall be adjusted from time to time as necessary to give pro forma effect
to permitted acquisitions or Investments (other than Joint Venture Interests) or
sales of property by the MLP and its Restricted Subsidiaries (including any
contributions of assets to joint ventures not otherwise prohibited hereby).

 

Consolidated Net Tangible Assets means, as of any date of determination, the
aggregate amount of assets of the MLP and its Restricted Subsidiaries (less
applicable accumulated depreciation, depletion and amortization and other
reserves and other properly deductible items) after deducting therefrom (a) all
current liabilities (excluding current maturities of long term debt) and (b) all
goodwill, trade names, trademarks, patents and other like intangibles, all as
set

 

9

--------------------------------------------------------------------------------


 

forth on the consolidated balance sheet of the MLP and its Restricted
Subsidiaries, and computed in accordance with GAAP, as of the last day of the
most recent Rolling Period for which financial statements have been delivered
pursuant to Section 5.01(a) or Section 5.01(b).

 

Consolidated Net Worth means, at any time, an amount equal to the consolidated
partners’ equity of the MLP and its Restricted Subsidiaries.

 

Consolidated Operating Income means, as to the MLP and its Restricted
Subsidiaries on a consolidated basis for each Rolling Period, the amount equal
to gross margin minus operating expenses, general and administrative expenses,
depreciation and amortization, and taxes other than income taxes, in each case
for such period.

 

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. Controlling and
Controlled have meanings correlative thereto.

 

Default means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

Disclosed Matters means the actions, suits and proceedings and the environmental
matters disclosed in Schedule 3.06.

 

Dollars or $ refers to lawful money of the United States of America.

 

Effective Date means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

 

Environmental Laws means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the MLP or any Subsidiary directly or indirectly resulting
from or based upon (a) the violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

Equity Interest means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, and general or limited partnership
interests in a partnership, any and all equivalent ownership interests in a
Person and any and all warrants, options or other rights to purchase any of the
foregoing. In addition, Equity Interest shall include, without limitation, with
respect to the

 

10

--------------------------------------------------------------------------------


 

Borrower, the limited partner interests of the Borrower and the General Partner
Interests and, with respect to the MLP, the Units and the general partner
interest of the MLP.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with the MLP, is treated as a single employer under Section 414(b) or
(c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.

 

ERISA Event means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the MLP or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the MLP or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
MLP or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the MLP or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the MLP or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

 

Event of Default has the meaning assigned to such term in Article VII.

 

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time, and any statute successor thereto.

 

Excluded Go-Zone Bond Proceeds means, at any time, an amount equal to the net
proceeds from the issuance of Go-Zone Bonds to the extent such proceeds are held
at such time in one or more “Project Funds” (as such term is defined in the
applicable Go-Zone Bond Indenture).

 

Excluded Taxes means, with respect to the Administrative Agent, any Lender, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
net income (however denominated), and franchise Taxes, in each case, (i) imposed
as a result of such recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
or any similar Tax imposed by any jurisdiction described in clause (a), (c) in
the case of a Lender, any withholding Tax that is imposed on amounts payable to
such Lender at the time such

 

11

--------------------------------------------------------------------------------


 

Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Lender’s failure to comply with Section 2.06(f), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.06(a), and (d) any U.S. withholding Taxes imposed under
FATCA.

 

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

 

Federal Funds Effective Rate means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

Financial Officer means with respect to any Person, the chief accounting
officer, chief financial officer, treasurer or controller of such Person.

 

Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

GAAP means generally accepted accounting principles in the United States of
America.

 

General Partner means NuStar GP, Inc., a Delaware corporation.

 

General Partner Interest means all general partner interests in the Borrower.

 

Go-Zone Bond means any bond issued pursuant to a Go-Zone Bond Indenture.

 

Go-Zone Bond Indentures means, collectively: (a) the Series 2008 Indenture,
(b) the Indenture of Trust dated as of July 1, 2010 between Parish of St. James,
State of Louisiana and U.S. Bank National Association, as Trustee; (c) the
Indenture of Trust dated as of October 1, 2010 between Parish of St. James,
State of Louisiana and U.S. Bank National Association, as Trustee; (d) the
Indenture of Trust dated as of December 1, 2010 between Parish of St. James,
State of Louisiana and U.S. Bank National Association, as Trustee; (e) the
Series 2011 Indenture, and (f) any other indenture of trust on the same or
substantially the same terms as those contained in the indentures described in
the foregoing clauses (a) through (e), provided that the Go-Zone Bonds issued
thereunder are for the purpose of financing the acquisition or construction of
nonresidential real property to be located in the geographical limits of the
Gulf Opportunity Zone as provided in the Gulf Opportunity Zone Act of 2005.

 

Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency,

 

12

--------------------------------------------------------------------------------


 

authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Guarantee of or by any Person (the “guarantor”) means any obligation, contingent
or otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

Guaranteed Creditors means the collective reference to the Administrative Agent,
the Issuing Bank and the Lenders.

 

Guarantor means each of the MLP, NuStar Pipeline Operating Partnership L.P. and
each Subsidiary and other Person that from time to time executes and delivers a
Subsidiary Guaranty (or becomes a party thereto by executing and delivering a
supplement thereto or otherwise), other than any such Person that is released
from such Subsidiary Guaranty in accordance with the terms thereof.

 

Hazardous Materials means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

Hybrid Equity Securities means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) the Borrower
demonstrates that such securities receive at least 50% equity credit from at
least two Nationally Recognized Statistical Rating Organizations (NRSROs), and
(b) such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to at least 91 days after the
later of the termination of the Commitments and the repayment in full of the
Borrower Obligations. As used in this definition, “mandatory redemption” shall
not include conversion of a security into common stock.

 

Indebtedness of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments or by any other securities providing for the mandatory
payment of money (including, without limitation,

 

13

--------------------------------------------------------------------------------


 

preferred stock subject to mandatory redemption or sinking fund provisions),
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all non-contingent obligations of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its Subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its Subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
and (l) all recourse and support obligations of such Person or any of its
Subsidiaries with respect to the sale or discount of any of its accounts
receivable. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

Indemnified Taxes means Taxes other than Excluded Taxes.

 

Indemnitee is defined in Section 10.03(b).

 

Indenture Trustee means each of the Series 2008 Indenture Trustee and the
Series 2011 Indenture Trustee.

 

Index Debt means senior, unsecured, long-term indebtedness for borrowed money of
the Borrower that is not guaranteed by any other Person other than the
Guarantors or subject to any other credit enhancement.

 

Initial Letters of Credit means the Series 2008 Initial Letter of Credit and the
Series 2011 Initial Letter of Credit.

 

Investment means, as applied to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of any Equity Interests in any other Person,
(b) any direct or indirect loan, advance or capital contribution by such Person
to any other Person, including all Indebtedness and receivables from such other
Person which are not current assets or did not arise from sales to such other
Person in the ordinary course of business, (c) any Swap Agreement entered into
by such Person other than Permitted Swap Agreements and (d) any direct or
indirect purchase or other acquisition by such Person of all or substantially
all of the property and assets or business of another Person or assets that
constitute a business unit, line of business or division of another Person. In
addition, any Letter of Credit issued hereunder, or any letter of credit issued
under the Revolving Credit Agreement, on behalf of or for the benefit of any
Joint Venture Interest or any Unrestricted Subsidiary shall constitute an
“Investment” in such Joint

 

14

--------------------------------------------------------------------------------


 

Venture Interest or such Unrestricted Subsidiary for the purposes hereof. The
amount of any Investment described in clause (c) above shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Swap Agreement were terminated at such time.

 

Issuing Bank means The Bank of Nova Scotia, in its capacity as the issuer of
Letters of Credit under this Agreement, and its successors in such capacity.

 

Joint Venture Interest means an acquisition of or Investment in Equity Interests
in another Person, held directly or indirectly by the MLP, that will not be a
Subsidiary after giving effect to such acquisition or Investment.

 

LC Disbursement means a payment made by the Issuing Bank pursuant to any Letter
of Credit issued by the Issuing Bank.

 

LC Exposure means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

Lenders means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

Lending Office means, with respect to any Lender, the Lending Office of such
Lender (or an Affiliate of such Lender) as such Lender may from time to time
specify to the Administrative Agent and the Borrower as the office by which its
participations under Letters of Credit are to be made and maintained.

 

Letter of Credit means each Initial Letter of Credit and any other irrevocable
standby letter of credit which may be issued by the Issuing Bank pursuant to
this Agreement, as such Letter of Credit may be amended, supplemented, or
otherwise modified and in effect from time to time pursuant to a written
agreement of the Borrower and the Issuing Bank.

 

Lien means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

Loan Documents means this Agreement, the Subsidiary Guaranty, and each Letter of
Credit, as each such agreement may be amended, supplemented or otherwise
modified from time to time as permitted hereby, and any and all instruments,
certificates, or other agreements delivered in connection with the foregoing.

 

Loan Party means the Borrower and each Guarantor.

 

15

--------------------------------------------------------------------------------


 

Material Adverse Effect means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the MLP and its
Restricted Subsidiaries (including the Borrower) taken as a whole, (b) the
ability of the MLP, the Borrower or any Guarantor to perform any of their
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.

 

Material Indebtedness means Indebtedness (other than the Letters of Credit), or
obligations in respect of one or more Swap Agreements, of any one or more of the
MLP and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the MLP or any Restricted Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Swap Agreement were terminated at such time.

 

Material Project means each new pipeline, storage facility, processing plant or
other capital expansion project wholly owned by the MLP or its Restricted
Subsidiaries, the construction of which commenced after November 30, 2010 and
which has a budgeted capital cost exceeding $25,000,000.

 

Material Project EBITDA Adjustments means, with respect to each Material
Project, (a) for any Rolling Period ending on or prior to the last day of the
fiscal quarter during which the Material Project is completed, a percentage
(based on the then-current completion percentage of the Material Project) of an
amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project and designated in a certificate of a
Responsible Officer of the Borrower as described in the next sentence of this
definition (such amount to be determined by the Borrower in good faith and in a
commercially reasonable manner based on contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts and
projected revenues from such contracts, capital costs and expenses, scheduled
completion, and other similar factors deemed appropriate by the Borrower) shall
be added to actual Consolidated EBITDA for the MLP and its Restricted
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until completion of the
Material Project (net of any actual Consolidated EBITDA attributable to such
Material Project following its completion); provided that if construction of the
Material Project is not completed by the scheduled completion date, then the
foregoing amount shall be reduced by the following percentage amounts depending
on the period of delay for completion (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) longer than 90 days, but not
more than 180 days, 25%, (ii) longer than 180 days but not more than 270 days,
50%, and (iii) longer than 270 days, 100%; and (b) for each Rolling Period
ending on the last day of the first, second and third fiscal quarters,
respectively, immediately following the fiscal quarter during which the Material
Project is completed, an amount equal to the projected Consolidated EBITDA
attributable to the Material Project for the period from but excluding the end
of such Rolling Period through and including the last day of the fourth fiscal
quarter following the fiscal quarter during which the Material Project is
completed shall be added to Consolidated EBITDA for such Rolling Period (net of
any actual Consolidated EBITDA attributable to the Material Project for the
period from and including the date of completion through and including the last
day of the fiscal quarter during which the Material Project is

 

16

--------------------------------------------------------------------------------


 

completed). Notwithstanding the foregoing, (i) no such additions shall be
allowed with respect to any Material Project unless the Borrower shall have
delivered to the Administrative Agent and the Lenders a certificate of a
Responsible Officer of the Borrower certifying as to the amount determined by
the Borrower as the projected Consolidated EBITDA attributable to such Material
Project, together with a reasonably detailed explanation of the basis therefor
and such other information and documentation as the Administrative Agent or any
Lender may reasonably request, such certificate, explanation and other
information and documentation delivered by the Borrower shall be deemed in form
and substance satisfactory to the Administrative Agent and the Required Lenders
unless the Administrative Agent or the Required Lenders object thereto within 10
Business Days after receipt thereof, and (ii) the aggregate amount of all
Material Project EBITDA Adjustments during any period shall be limited to 20% of
the total actual Consolidated EBITDA of the MLP and its Subsidiaries for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments in respect
of any acquisitions or dispositions as provided in the definition of
Consolidated EBITDA).

 

Material Subsidiary means, with respect to the MLP, any Restricted Subsidiary
that meets any of the following conditions: (i) the MLP’s and its other
Restricted Subsidiaries’ equity in the income from continuing operations before
interest expense and all income taxes of such Restricted Subsidiary exceeds 10%
of such income of the MLP and its Restricted Subsidiaries consolidated for the
most recently completed fiscal year or (ii) the MLP’s and its other Restricted
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Restricted Subsidiary exceeds 10% of the total assets of
the MLP and its Restricted Subsidiaries consolidated as of the end of the most
recently completed fiscal year.

 

Maturity Date means June 5, 2014.

 

MLP means NuStar Energy L.P., a Delaware limited partnership.

 

MLP Obligations means the collective reference to (i) the Borrower Obligations
and (ii) all obligations and liabilities of the MLP which may arise under or in
connection with any Loan Document to which the MLP is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, loan
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Guaranteed Creditor
under any Loan Document).

 

Moody’s means Moody’s Investors Service, Inc. (or any successor rating
organization).

 

Multiemployer Plan means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the MLP or any ERISA Affiliate makes or is
obligated to make contributions.

 

Non-U.S. Lender means a Lender that is not a U.S. Person.

 

Note Indentures means collectively, the NuStar Logistics Indenture and the NPOP
Indenture.

 

NPOP means NuStar Pipeline Operating Partnership L.P., a Delaware limited
partnership (formerly known as Kaneb Pipeline Operating Partnership, L.P.).

 

17

--------------------------------------------------------------------------------


 

NPOP Indenture means that certain Indenture dated February 21, 2002, as amended
and supplemented by the First Supplemental Indenture dated February 21, 2002,
the Second Supplemental Indenture dated August 9, 2002, the Third Supplemental
Indenture dated May 16, 2003, and the Fourth Supplemental Indenture, dated
May 27, 2003, in each case, between NPOP and Wells Fargo Bank, National
Association, as trustee (the “NPOP Trustee”), and as further amended and
supplemented by the Fifth Supplemental Indenture dated July 1, 2005, by and
among NPOP, the MLP, as affiliate guarantor, the Borrower, as affiliate
guarantor, and the NPOP Trustee.

 

NPOP Notes means NPOP’s $250,000,000 5.875% Senior Unsecured Notes Due 2013, in
each case issued under the NPOP Indenture.

 

NuStar Logistics Indenture means, collectively, (i) that certain Indenture dated
as of July 15, 2002 among the MLP, the Borrower and Wells Fargo Bank, National
Association (the “NuStar Logistics Trustee”), as amended and supplemented by a
First Supplemental Indenture thereto dated as of July 15, 2002, a Second
Supplemental Indenture thereto dated as of March 18, 2003, a Third Supplemental
Indenture dated as of July 1, 2005, a Fourth Supplemental Indenture thereto
dates as of April 4, 2008, a Fifth Supplemental Indenture thereto dated as of
August 12, 2010, and a Sixth Supplemental Indenture thereto dated as of
February 2, 2012, by and among the Borrower, the MLP as guarantor, NPOP, as
affiliate guarantor and the NuStar Logistics Trustee, and (ii) that certain
Indenture dated as of January 22, 2013 among the Borrower, the MLP and the
NuStar Logistics Trustee, as amended and supplemented by the First Supplemental
Indenture thereto dated as of January 22, 2013.

 

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).

 

Other Taxes means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

 

Partnership Agreement (Borrower) means the Second Amended and Restated Agreement
of Limited Partnership of the Borrower, dated as of April 16, 2001, among the
General Partner and the MLP, as amended by the First Amendment thereto dated as
of April 16, 2001, the Second Amendment thereto dated as of January 7, 2002 and
the Reorganization Agreement dated as of May 30, 2002, as further amended,
modified and supplemented from time to time in accordance herewith.

 

Partnership Agreement (MLP) means the Third Amended and Restated Agreement of
Limited Partnership of the MLP dated as of March 18, 2003, as amended by
Amendment No. 1 thereto dated as of March 11, 2004, Amendment No. 2 thereto
dated as of July 1, 2005 and

 

18

--------------------------------------------------------------------------------


 

Amendment No. 3 thereto dated as of April 10, 2008, as further amended, modified
and supplemented from time to time in accordance herewith.

 

Patriot Act has the meaning assigned to such term in Section 10.15.

 

PBGC means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

Permitted Encumbrances means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (j) of Article VII;

 

(f)                                   easements, zoning restrictions,
rights-of-way, minor irregularities in title, boundaries, or other survey
defects, servitudes, permits, reservations, exceptions, zoning regulations,
conditions, covenants, mineral or royalty rights or reservations or oil, gas and
mineral leases and rights of others in any property of the MLP or any Subsidiary
for streets, roads, bridges, pipes, pipe lines, railroads, electric transmission
and distribution lines, telegraph and telephone lines, the removal of oil, gas
or other minerals or other similar purposes, flood control, water rights, rights
of others with respect to navigable waters, sewage and drainage rights and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the MLP or any Subsidiary; provided, that the
term Permitted Encumbrances shall not include any Lien securing Indebtedness;
and

 

(g)                                  Liens securing an obligation of a third
party neither created, assumed nor Guaranteed by the MLP or any Subsidiary upon
lands over which easements or similar rights are acquired by the MLP or any
Subsidiary in the ordinary course of business of the MLP or any Subsidiary.

 

Permitted Holder means NuStar GP Holdings, LLC, a Delaware limited liability
company, or any successor to NuStar GP Holdings, LLC.

 

19

--------------------------------------------------------------------------------


 

Permitted Investments means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, a short term deposit rating of no lower than A2 or P2, as such
rating is set forth by S&P or Moody’s, respectively;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  investments in short term debt obligations
of an issuer rated at least BBB by S&P’s or Baa2 by Moody’s, and maturing within
30 days from the date of acquisition, in an aggregate amount not to exceed
$50,000,000 at any time.

 

Permitted Swap Agreements has the meaning assigned to such term in Section 6.05.

 

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

Plan means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the MLP or any ERISA Affiliate
contributes or has an obligation to contribute and is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

Pledged Bonds means the Series 2008 Pledged Bonds and the Series 2011 Pledged
Bonds.

 

Prime Rate means the rate of interest per annum publicly announced from time to
time by The Bank of Nova Scotia as its prime rate in effect at its principal
office in New York City.  Without notice to the Borrower or any other Person,
the Prime Rate shall change automatically from time to time as and in the amount
by which said prime rate shall fluctuate.  The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer.  The Bank of Nova Scotia may make commercial loans and other loans
at rates of interest at, above or below the Prime Rate.

 

20

--------------------------------------------------------------------------------


 

Pro Forma Compliance means, for any day, that the MLP is in pro forma compliance
with the Consolidated Debt Coverage Ratio covenant set forth in Section 6.11, as
such ratio is recomputed using (a) Consolidated Debt as of the last day of the
most recently ended fiscal quarter of the MLP for which financial statements
have been delivered pursuant to Section 5.01(a) or Section 5.01(b) plus any
additional Indebtedness incurred pursuant to Sections 6.01(a) and 6.01(g) since
such last day over (b) Consolidated EBITDA for the then most recent Rolling
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or Section 5.01(b).  For the avoidance of doubt, for this
purpose, Consolidated EBITDA shall be adjusted to give pro forma effect to
permitted acquisitions or Investments (other than Joint Venture Interests) or
sales of property by the MLP and its Restricted Subsidiaries.

 

Recipient means, as applicable, (a) the Administrative Agent, (b) any Lender and
(c) the Issuing Bank.

 

Register has the meaning set forth in Section 10.04.

 

Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, trustees, administrators, directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.

 

Required Lenders means, at any time, Lenders having more than 50% of the
Applicable Percentages.

 

Responsible Officer means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

Restricted Payment means any dividend or other distribution (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units) with respect to any Equity
Interest of the MLP or any Subsidiary, or any payment (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest of the MLP
or any option, warrant or other right to acquire any such Equity Interest of the
MLP.

 

Restricted Subsidiary means any Subsidiary that is not an Unrestricted
Subsidiary. For the avoidance of doubt, the Borrower is a Restricted Subsidiary
of the MLP, the Borrower may not be an Unrestricted Subsidiary and each
Subsidiary that is a Guarantor must be a Restricted Subsidiary.

 

Revolving Agent means JPMorgan Chase Bank, N.A., as administrative agent under
the Revolving Credit Agreement, and any successor duly appointed to act as
administrative agent under the Revolving Credit Agreement.

 

21

--------------------------------------------------------------------------------


 

Revolving Credit Agreement means that certain 5-Year Revolving Credit Agreement
dated as of May 2, 2012 among the Borrower, the MLP, the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent, as amended, modified,
supplemented or restated.

 

Rolling Period means any period of four consecutive fiscal quarters.

 

S&P means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc. (or any successor rating organization).

 

SEC means the Securities and Exchange Commission or any successor Governmental
Authority.

 

Series 2008 Bond Documents means the Series 2008 Bonds, the Series 2008
Indenture, the Series 2008 Lease Agreement, the Series 2008 Official Statement,
and the Series 2008 Remarketing Agreement.

 

Series 2008 Bonds means the Parish of St. James, State of Louisiana, Revenue
Bonds (NuStar Logistics, L.P.) Series 2008 issued by the Parish of St. James,
State of Louisiana, as issuer, pursuant to the Series 2008 Indenture.

 

Series 2008 Indenture means that certain Indenture of Trust dated as of June 1,
2008, between Parish of St. James, State of Louisiana, as issuer, and the
Series 2008 Indenture Trustee, as trustee, as supplemented from time to time.

 

Series 2008 Indenture Trustee means U.S. Bank National Association, in its
capacity as trustee under the Series 2008 Indenture, and any of its successors
acting in such capacity.

 

Series 2008 Initial Letter of Credit means the initial irrevocable direct-pay
standby letter of credit issued by the Issuing Bank pursuant to this Agreement
in the original stated amount of $56,169,074.00, which is the sum of (a) the
principal amount of the Series 2008 Bonds outstanding on the Effective Date,
plus (b) interest thereon computed as set forth in the Series 2008 Initial
Letter of Credit as the Cap Interest Rate (as defined in the Series 2008 Initial
Letter of Credit) for a period of forty (40) days, as such Series 2008 Letter of
Credit may be amended, supplemented, or otherwise modified and in effect from
time to time pursuant to a written agreement of the Borrower and the Issuing
Bank under this Agreement, in substantially in the form of Exhibit C-1.

 

Series 2008 Lease Agreement means that certain Lease Agreement dated as of
June 1, 2008, between the Parish of St. James, State of Louisiana, and Borrower,
as amended, supplemented or otherwise modified from time to time.

 

Series 2008 Official Statement means that certain Official Statement dated
June 26, 2008 with respect to the Series 2008 Bonds, as supplemented from time
to time.

 

Series 2008 Pledged Bonds means the Pledged Bonds, as such term is defined in
the Series 2008 Indenture and shall include the Series 2008 Bonds described in
Section 5.12 hereof.

 

22

--------------------------------------------------------------------------------


 

Series 2008 Remarketing Agreement means that certain Remarketing Agreement dated
as of June 1, 2008, between SunTrust Robinson Humphrey, Inc., a Tennessee
corporation, as remarketing agent, and Borrower, as amended, supplemented or
otherwise modified from time to time.

 

Series 2011 Bond Documents means the Series 2011 Bonds, the Series 2011
Indenture, the Series 2011 Lease Agreement, the Series 2011 Official Statement,
and the Series 2011 Remarketing Agreement.

 

Series 2011 Bonds means the Parish of St. James, State of Louisiana, Revenue
Bonds (NuStar Logistics, L.P.) Series 2011 issued by the Parish of St. James,
State of Louisiana, as issuer, pursuant to the Series 2011 Indenture.

 

Series 2011 Indenture means that certain Indenture of Trust dated as of
August 1, 2011, between Parish of St. James, State of Louisiana, as issuer, and
the Series 2011 Indenture Trustee, as trustee, as supplemented from time to
time.

 

Series 2011 Indenture Trustee means U.S. Bank National Association, in its
capacity as trustee under the Series 2011 Indenture, and any of its successors
acting in such capacity.

 

Series 2011 Initial Letter of Credit means the initial irrevocable direct-pay
standby letter of credit issued by the Issuing Bank pursuant to this Agreement
in the original stated amount of $75,986,301.00, which is the sum of (a) the
principal amount of the Series 2011 Bonds outstanding on the Effective Date,
plus (b) interest thereon computed as set forth in the Series 2011 Initial
Letter of Credit as the Cap Interest Rate (as defined in the Series 2011 Initial
Letter of Credit) for a period of forty (40) days, as such Series 2011 Letter of
Credit may be amended, supplemented, or otherwise modified and in effect from
time to time pursuant to a written agreement of the Borrower and the Issuing
Bank under this Agreement, in substantially in the form of Exhibit C-2.

 

Series 2011 Lease Agreement means that certain Lease Agreement dated as of
August 1, 2011, between the Parish of St. James, State of Louisiana, and
Borrower, as amended, supplemented or otherwise modified from time to time.

 

Series 2011 Official Statement means that certain Official Statement dated
August 9, 2011 with respect to the Series 2011 Bonds, as supplemented from time
to time.

 

Series 2011 Pledged Bonds means the Pledged Bonds, as such term is defined in
the Series 2011 Indenture and shall include the Series 2011 Bonds described in
Section 5.12 hereof.

 

Series 2011 Remarketing Agreement means that certain Remarketing Agreement dated
as of August 1, 2011, between SunTrust Robinson Humphrey, Inc., a Tennessee
corporation, as remarketing agent, and Borrower, as amended, supplemented or
otherwise modified from time to time.

 

Standard Ratio has the meaning given such term in Section 6.11.

 

23

--------------------------------------------------------------------------------


 

Statutory Reserve Rate means a fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve, liquid asset or similar percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by any Governmental Authority of the United States or
of the jurisdiction of such currency or any jurisdiction in which loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to loans in such
currency are determined.  Such reserve, liquid asset or similar percentages
shall include those imposed pursuant to Regulation D of the Board.  The
determination of the Adjusted LIBO Rate shall assume that reserve requirements
are applicable, without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
or any other applicable law, rule or regulation.  The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

subsidiary means, with respect to any Person (the parent) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

Subsidiary means: (a) with respect to the MLP, any subsidiary of the MLP
(including the Borrower) and (b) with respect to the Borrower, any subsidiary of
the Borrower.

 

Subsidiary Guaranty means any guaranty executed and delivered pursuant to
Section 5.11, including the Subsidiary Guaranty Agreement substantially in the
form of Exhibit D, as from time to time amended, modified, or supplemented.

 

Swap Agreement means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the MLP or the
Subsidiaries shall be a Swap Agreement.

 

Taxes means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

24

--------------------------------------------------------------------------------


 

Total Capitalization means, at the date of any determination thereof, the sum of
(a) all Indebtedness of the MLP and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP plus (b) Consolidated Net Worth.

 

Transactions means the execution, delivery and performance by the Borrower and
the MLP of this Agreement, the issuance of Letters of Credit hereunder, and the
execution, delivery and performance of the Subsidiary Guaranty.

 

UK Credit Agreement means the Amended and Restated Credit Agreement, dated as of
July 1, 2005, between Kaneb Terminals Limited (formerly known as ST
Services, Ltd.), the MLP, NuStar Pipeline Operating Partnership L.P. (formerly
known as Kaneb Pipeline Operating Partnership, L.P.) and SunTrust Bank, as the
same may from time to time be amended, restated, modified, supplemented,
refinanced or replaced.

 

Units means the common units of limited partner interests in the MLP.

 

Unrestricted Subsidiary means any Subsidiary (other than the Borrower or any
Guarantor) designated as such on Schedule 3.12 or which the Borrower has
designated in writing to the Revolving Agent to be an Unrestricted Subsidiary
pursuant to the Revolving Credit Agreement.

 

U.S. Person means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

U.S. Tax Certificate has the meaning assigned to such term in
Section 2.06(f)(ii)(D)(2).

 

Wholly-Owned Subsidiary means, in respect of any Person, any subsidiary of such
Person, all of the Equity Interests of which (other than director’s qualifying
shares, as may be required by law) are owned by such Person, either directly or
indirectly through one or more Wholly-Owned Subsidiaries of such Person. Unless
otherwise indicated herein, each reference to the term Wholly-Owned Subsidiary
shall mean a Wholly-Owned Subsidiary of the MLP.

 

Withdrawal Liability means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Withholding Agent means any Loan Party and the Administrative Agent.

 

Section 1.02                             Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words include, includes
and including shall be deemed to be followed by the phrase without limitation.
The word will shall be construed to have the same meaning and effect as the word
shall. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and

 

25

--------------------------------------------------------------------------------


 

assigns, (c) the words herein, hereof and hereunder, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
asset and property shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

Section 1.03                             Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of MLP, the Borrower or any Subsidiary at “fair value”, as defined
therein.

 

ARTICLE II
Amount and Terms of each Letter of  Credit

 

Section 2.01                             Letters of Credit.

 

(a)                                 Issuance.

 

(i)                                     Subject to the terms and conditions set
forth herein, the Issuing Bank agrees to issue the Initial Letters of Credit on
the Effective Date.

 

(ii)                                  From time to time after the Effective
Date, the Issuing Bank may agree in its sole discretion, subject to the terms
and conditions set forth herein, to issue Letters of Credit in addition to the
Initial Letters of Credit, so long as (A) such Letter of Credit is issued in
Dollars, (B) after giving effect to such additional Letter of Credit, the LC
Exposure would not exceed the aggregate Commitments, (C) each Lender has
approved the issuance of such additional Letter of Credit in its sole
discretion, (D) the Issuing Bank, the Administrative Agent and each Lender have
approved the form of the requested Letter of Credit in all respects, and (E) the
conditions precedent set forth in Section 4.03 have been satisfied.  As of the
Effective Date, there is no commitment by the Issuing Bank to issue, and no
commitment by any Lender to participate in, any Letters of Credit other than the
Initial Letters of Credit.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Expiration Date. Each Letter of Credit shall
expire at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the Maturity Date.

 

(c)                                  Participations. By the issuance of each
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Bank, the
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of (i) each LC Disbursement made by the Issuing Bank and
not reimbursed by the Borrower on the date due as provided in paragraph (d) of
this Section, and (ii) any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of each Letter
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of such
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(d)                                 Reimbursement. If the Issuing Bank shall
make any LC Disbursement in respect of any Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent for the
account of the Issuing Bank an amount in Dollars equal to such LC Disbursement
not later than 12:00 noon, New York City time, on (i) the Business Day that the
LC Disbursement is made if the Borrower shall have received notice prior to
10:00 a.m., New York City time, on such day, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to 10:00 a.m. New York City time on the day of
receipt. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(e)                                  Obligations Absolute. The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (d) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability

 

27

--------------------------------------------------------------------------------


 

of any Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under any Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under any
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided, that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under any Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of the applicable Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of the
applicable Letter of Credit.

 

(f)                                   Disbursement Procedures. The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under each Letter of Credit. The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided, that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(g)                                  Interim Interest. If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the Alternate Base Rate plus the ABR Spread set forth in the
definition of “Applicable Rate”; provided, that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (d) of this
Section, such unpaid amounts shall bear interest, for each day from and
including the date of such LC Disbursement to but excluding

 

28

--------------------------------------------------------------------------------


 

the date that the Borrower reimburses such LC Disbursement at the rate set forth
in Section 2.04(a).  Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (d) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

 

(h)                                 Cash Collateralization.

 

(i)                                     If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, then the Borrower shall deposit in one or
more accounts with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided,
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (g) or (h) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement (and,
with respect to cash collateral for the Initial Letters of Credit, subject to
provisions in the Code related to the investment of monies pledged as security
for tax-exempt bonds). The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time.

 

(ii)                                  If at any time the LC Exposure exceeds the
aggregate Commitments, on the Business Day that the Borrower receives notice
from the Administrative Agent or the Issuing Bank, then the Borrower shall
immediately deposit in one or more accounts with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lender, an
amount in cash equal to such excess.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time until such time as the LC Exposure
does not exceed the aggregate Commitments.

 

29

--------------------------------------------------------------------------------


 

Section 2.02                             Termination of Commitments. Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

Section 2.03                             Fees.

 

(a)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in each Letter of Credit, which shall accrue at
the Participation Fee Rate set forth in the definition of “Applicable Rate” on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the Fronting Fee Rate set forth in the
definition of “Applicable Rate” on the average daily amount of that portion of
the LC Exposure attributable to the Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure attributable to the Issuing Bank, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
each Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on such last day,
commencing on the first such date to occur after the Effective Date; provided,
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last).

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(c)                                  All fees payable hereunder shall be paid in
Dollars on the dates due, in immediately available funds, to the Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

 

Section 2.04                             Default Interest; Computations of
Interest.

 

(a)                                 Subject to Section 10.13, if any fee,
reimbursement obligations, or other amount payable by the Borrower hereunder is
not paid when due, at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to 2% plus the Alternate Base Rate plus the ABR Spread set forth
in the definition of “Applicable Rate”, which interest shall be payable on
demand of the Issuing Bank.

 

30

--------------------------------------------------------------------------------


 

(b)                                 All interest hereunder shall be computed on
the basis of a year of 365 days (or 366 in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate shall be determined
by the Issuing Bank in accordance with the terms hereof, and such determination
shall be conclusive absent manifest error.

 

Section 2.05                             Increased Costs.

 

(a)                                 If any Change in Law shall impose, modify or
deem applicable any reserve, compulsory loan, insurance charge, special deposit,
cost, expense or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender or the Issuing Bank and the result
of any of the foregoing shall be to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder, then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or participations in any
Letter of Credit held by, such Lender, or any Letter of Credit, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided, further that,
if the Change in Law giving rise to such increased

 

31

--------------------------------------------------------------------------------


 

costs or reductions is retroactive, then the 270-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

Section 2.06                             Taxes.

 

(a)                                 Withholding Taxes; Gross-Up. Each payment by
any Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by law.  If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that net of such withholding (including withholding applicable to
additional amounts payable under this Section) the applicable Recipient receives
the amount it would have received had no such withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
 The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Indemnified Taxes by any Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient for any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including amounts paid or payable under this Section 2.06(d))
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.06(d) shall be paid within 10 days after the Recipient delivers
to any Loan Party a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient or Beneficial Owner and describing the basis
for the indemnification claim.  Such certificate shall be conclusive of the
amount so paid or payable absent manifest error.  Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent for any Taxes (but, in
the case of any Indemnified Taxes, only to the extent that any Loan Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.06(e) shall be paid within 10 days after the Administrative Agent or
the applicable Loan Party (as applicable) delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent

 

32

--------------------------------------------------------------------------------


 

or the applicable Loan Party (as applicable).  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.06(f)(ii)(A) through (E) below
and Section 2.06(f)(iii) below) shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.  Upon the reasonable request of
such Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.06(f).  If any
form or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrower is a U.S. Person, any Lender with respect to such
Borrower shall, if it is legally eligible to do so, deliver to such Borrower and
the Administrative Agent (in such number of copies reasonably requested by such
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

 

(A)                               in the case of a Lender that is a U.S. Person,
IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

(B)                               in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)                               in the case of a Non-U.S. Lender for whom
payments under

 

33

--------------------------------------------------------------------------------


 

this Agreement constitute income that is effectively connected with such
Lender’s conduct of a trade or business in the United States, IRS Form W-8ECI;

 

(D)                               in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN and (2) a certificate substantially in the form of
Exhibit E (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

 

(E)                                in the case of a Non-U.S. Lender that is not
the beneficial owner of payments made under this Agreement (including a
partnership or a participating Lender) (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (A), (B), (C), (D) and
(F) of this paragraph (f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under Section
881(c) of the Code, such Lender may provide a U.S. Tax Certificate on behalf of
such partners; or

 

(F)                                 any other form prescribed by law as a basis
for claiming exemption from, or a reduction of, U.S. Federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the amount of Tax (if any) required by
law to be withheld.

 

(iii)                               If a payment made to a Lender under this
Agreement or any other Loan Document would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Withholding Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.06(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

(g)                                  Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.06 (including additional amounts paid pursuant to this Section 2.06),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental

 

34

--------------------------------------------------------------------------------


 

Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid such indemnified party pursuant to the previous sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything herein to the contrary
in this Section 2.06(g), in no event will any indemnified party be required to
pay any amount to any indemnifying party pursuant to this Section 2.06(g) if
such payment would place such indemnified party in a less favorable position (on
a net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 2.06(g).shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Issuing Bank.  For purposes of Section
2.06(e) and (f), the term “Lender” includes any Issuing Bank and any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder.

 

Section 2.07                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs. (a) The Borrower shall make each payment required to be
made by it hereunder (whether of interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.05, Section 2.06 or
otherwise) on the date when due, in Dollars in immediately available funds,
without set-off or counterclaim, to the account of the Administrative Agent as
designated in writing from time to time by the Administrative Agent to the
Borrower and Lenders for such purpose, prior to 12:00 noon, New York City time.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent, except payments to be made directly
to the Issuing Bank as expressly provided herein and except that payments
pursuant to Section 2.05, Section 2.06, and Section 10.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person in like funds
to the appropriate recipient, for the account of its applicable Lending Office,
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
participations in LC Disbursements resulting in such

 

35

--------------------------------------------------------------------------------


 

Lender receiving payment of a greater proportion of the aggregate amount of its
participations in LC Disbursements than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the LC Disbursements of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of participations in
LC Disbursements; provided, that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.01(c) or (d), or Section
2.07(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

Section 2.08                             Reduction of Letter of Credit by
Amendment.  The Initial Letters of Credit support payment of the Bonds.  If,
from time to time, the Beneficiary and the Borrower desire to reduce the amount
of an Initial Letter of Credit, the Borrower and the Beneficiary shall send a
written notice to the Issuing Bank requesting that such Initial Letter of Credit
be amended and specifying the amount by which the face amount of such Initial
Letter of Credit shall be reduced and the date on which such amendment shall be
effective.  Upon receipt of such written notice, the Issuing Bank shall amend
such Initial Letter of Credit to reduce its face amount.  If the requested
amendment reduces an Initial Letter of Credit to zero, such original Initial
Letter of Credit shall be returned to the Issuing Bank and shall be canceled.

 

36

--------------------------------------------------------------------------------


 

Section 2.09                             Mitigation Obligations; Replacement of
Lenders (a) If any Lender requests compensation under Section 2.05, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.06,
then such Lender shall use reasonable efforts to designate a different lending
office for booking its Commitments hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.05 or Section 2.06, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.05, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.06, or if any Lender defaults in its obligation to acquire
participations hereunder, then the Borrower may, at its sole expense and effort
(including the payment by the Borrower of the fee specified in Section
10.04(b)(ii)(C)), upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its participations in LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.05 or payments required to be made pursuant to Section 2.06, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

ARTICLE III
Representations and Warranties

 

The MLP and the Borrower, in each case with respect to itself and its Restricted
Subsidiaries, each represents and warrants to the Lenders that:

 

Section 3.01                             Organization; Powers. It and its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

37

--------------------------------------------------------------------------------


 

Section 3.02                             Authorization; Enforceability. The
Transactions are within its and its Restricted Subsidiaries corporate, limited
liability company or partnership powers and have been duly authorized by all
necessary corporate, limited liability company or partnership and, if required,
stockholder, member or limited partner action. This Agreement has been duly
executed and delivered by it and constitutes a legal, valid and binding
obligation of it, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03                             Governmental Approvals; No Conflicts.
The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (b)
will not violate any applicable material law or regulation or the charter,
by-laws or other organizational documents of it or any of its subsidiaries or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument relating to Material
Indebtedness binding upon it or any of its Restricted Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
it or any of its Restricted Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of it or any of its
Subsidiaries.

 

Section 3.04                             Financial Condition; No Material
Adverse Change. (a) It has heretofore furnished to the Lenders its most recent
annual report on Form 10-K filed with the SEC, which includes the consolidated
financial statements of the MLP, as well as the financial statements of the
Borrower, which are contained in the consolidating footnote of the financial
statements, all reported on by KPMG and certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the MLP and
its consolidated subsidiaries, including the Borrower, as of such dates and for
such periods in accordance with GAAP except for the lack of footnotes with
respect to the Borrower.

 

(b)                                 Since December 31, 2012, there has been no
material adverse change in the business, assets, operations or condition
(financial or otherwise) of it and its Restricted Subsidiaries, taken as a
whole.

 

Section 3.05                             Properties. (a) It and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, free and clear of all Liens
except Permitted Encumbrances and Liens otherwise permitted or contemplated by
this Agreement, except where the failure to have such title or leasehold
interest could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 It and its Restricted Subsidiaries owns, or
is licensed to use, or has made all required federal filings (and has not been
notified of any contest) with respect to, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by it and its Restricted Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

Section 3.06                             Litigation and Environmental Matters
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of it, threatened
against or affecting it or any of its Restricted Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

 

(b)                                 Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither it
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)                                  Since the Effective Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 3.07                             Compliance with Laws and Agreements. It
and its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 

Section 3.08                             Investment Company Status. Neither it
nor any of its Subsidiaries is an investment company as defined in, or subject
to regulation under, the Investment Company Act of 1940. The Borrower is not
subject to regulation under any Federal or State statute or regulation which
limits its ability to incur Indebtedness.

 

Section 3.09                             Taxes. It and its Subsidiaries has each
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which it or such subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.10                             ERISA. Except as could not reasonably
be expected to result in a Material Adverse Effect, each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. Except as could not reasonably be expected to result in a Material
Adverse Effect, no ERISA Affiliate has (a) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan, (b)
failed to make any contribution or payment to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could reasonably be expected to
result in the

 

39

--------------------------------------------------------------------------------


 

imposition of a Lien or the posting of a bond or other security under ERISA or
the Code or (c) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

 

Section 3.11                             Disclosure. It has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No reports, financial statements, certificates or
other information furnished by or on behalf of it to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) (but
excluding in each case any information of a general economic or industry nature)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein taken as a whole, in the light of the
circumstances under which they were made, not materially misleading; provided,
that, with respect to information consisting of statements, estimates and
projections regarding the future performance of the Borrower, the MLP and their
subsidiaries (collectively, the “Projections”), no representation, warranty or
covenant is made other than that the Projections have been prepared in good
faith based on assumptions believed to be reasonable both at the time of
preparation and furnishing thereof, recognizing that there are (i) industry-wide
risks normally associated with the types of business conducted by the MLP, the
Borrower and their Subsidiaries and (ii) projections are necessarily based upon
professional opinions, estimates and projections and that none of the MLP, the
Borrower or any of their Subsidiaries warrants that such opinions, estimates and
projections will ultimately prove to have been accurate.

 

Section 3.12                             Subsidiaries. As of the date hereof,
Schedule 3.12: (a) sets forth the name and jurisdiction of incorporation or
organization of each Subsidiary; (b) identifies each Subsidiary of the MLP as
either a Restricted Subsidiary or Unrestricted Subsidiary, (c) identifies each
Subsidiary of the MLP as a Wholly-Owned Subsidiary or a non-Wholly-Owned
Subsidiary and (d) identifies each Subsidiary of the MLP that is a Material
Subsidiary.

 

ARTICLE IV
Conditions

 

Section 4.01                             Effective Date. The obligations of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (i) this Agreement, executed and delivered by a duly
authorized officer of the Borrower and the MLP, and by the Lenders, the Issuing
Bank and the Administrative Agent and (ii) the Subsidiary Guaranty, executed and
delivered by a duly authorized officer of each Guarantor (other than the MLP)
and satisfactory in form and substance to the Administrative Agent.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent, the Issuing
Bank and the Lenders and dated the Effective Date) of (i) Andrews Kurth LLP,
counsel for the Borrower and the MLP and (ii) Amy L. Perry, in-house counsel of
the MLP, collectively providing the opinions set forth in Exhibit B,

 

40

--------------------------------------------------------------------------------


 

and each such opinion covering such other matters relating to the Borrower, the
MLP, the General Partner, the Guarantors, this Agreement or the Transactions as
the Lenders shall reasonably request. The Borrower hereby requests each such
counsel to deliver its applicable opinion to the Administrative Agent, the
Issuing Bank and the Lenders.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the General Partner, the MLP, the Guarantors, the
authorization of the Transactions, and any other legal matters relating to the
Borrower, the General Partner, the MLP, the Guarantors, the Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President, Vice
President or a Financial Officer of each of the Borrower and the MLP, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of Section
4.03.

 

(e)                                  The Administrative Agent shall have
received (i) copies of the Partnership Agreement (MLP), the Series 2008
Indenture, the Series 2011 Indenture and the Partnership Agreement (Borrower)
and (ii) a certification by the Borrower that the Partnership Agreement
(Borrower), the Series 2008 Indenture, the Series 2011 Indenture and the
Partnership Agreement (MLP) are in full force and effect and have not been
amended or modified except to the extent such amendments or modifications have
been delivered to the Administrative Agent, which evidence may be in the form of
a certificate of the President or a Vice President (or equivalent officer) of
each of the Borrower and the MLP.

 

(f)                                   The Administrative Agent shall have
received the financial statements referred to in Section 3.04(a).

 

(g)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

(h)                                 The Administrative Agent, the Issuing Bank
and the Lenders shall have received, and be reasonably satisfied in form and
substance with, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including but not restricted to the Patriot
Act.

 

(i)                                     The Administrative Agent shall have
received a copy of (i) the Certificate of U.S. Bank National Association,
Atlanta, Georgia, as Trustee, dated as of June 26, 2008 delivered in connection
with the closing of the Series 2008 Bonds, certifying, among other things, to
the authentication of the Series 2008 Bonds and (ii) the Certificate of U.S.
Bank National Association, Atlanta, Georgia, as Trustee dated as of August 9,
2011 delivered in connection with the closing of the Series 2011 Bonds,
certifying, among other things, to the authentication of the Series 2011 Bonds.

 

41

--------------------------------------------------------------------------------


 

(j)                                    The Administrative Agent, the Issuing
Bank and the Lenders shall have received all information, approvals, documents
or instruments as the Administrative Agent, the Issuing Bank, the Lenders or its
counsel may reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 4.02                             Initial Letters of Credit. The
obligation of the Issuing Bank to issue, amend, renew or extend any Initial
Letter of Credit, is subject to the satisfaction of the following conditions:

 

(a)                                 The representations and warranties of the
Borrower and the MLP set forth in this Agreement shall be true and correct on
and as of the date of such issuance, amendment, renewal or extension of such
Initial Letter of Credit, as applicable (unless such representations and
warranties are stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).

 

(b)                                 At the time of and immediately after giving
effect to the issuance, amendment, renewal or extension of such Initial Letter
of Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)                                  The Administrative Agent shall have
received each additional document, instrument, legal opinion or item of
information reasonably requested by the Administrative Agent, including, without
limitation, a copy of any debt instrument, security agreement or other material
contract to which the MLP or any Restricted Subsidiary may be a party.

 

Each issuance, amendment, renewal or extension of any Initial Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower and
the MLP on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.

 

Section 4.03                             Additional Letters of Credit. The
obligation of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit (other than the Initial Letters of Credit), is subject to the
satisfaction of the following conditions:

 

(a)                                 The representations and warranties of the
Borrower and the MLP set forth in this Agreement shall be true and correct on
and as of the date of such issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (unless such representations and warranties are
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date).

 

(b)                                 At the time of and immediately after giving
effect to the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)                                  The Lenders shall have received each
additional document, instrument, legal opinion or item of information reasonably
requested by the Lenders, the Issuing Bank, or the Administrative Agent,
including, without limitation, a copy of any debt instrument, security

 

42

--------------------------------------------------------------------------------


 

agreement or other material contract to which the MLP or any Restricted
Subsidiary may be a party.

 

(d)                                 Each Lender shall have received credit
approval, in its sole discretion, for the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

 

ARTICLE V
Affirmative Covenants

 

Until the Commitments have expired or been terminated and each Letter of Credit
shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the MLP and the Borrower each covenants and agrees with the Lenders
that:

 

Section 5.01                             Financial Statements and Other
Information. It will furnish to the Administrative Agent and each Lender:

 

(a)                                 no later than 15 days following the date
required by applicable SEC rules (without giving effect to any extensions
available thereunder) for the filing of such financial statements after the end
of each fiscal year of the MLP, the MLP’s most recent annual report on Form
10-K, which includes the consolidated financial statements of the MLP, as well
as the financial statements of the Borrower, which are contained in the
consolidating footnote of the financial statements, all reported on by KPMG LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) and certified by one
of the MLP’s Financial Officer to the effect that such financial statements
present fairly in all material respects the financial condition, results of
operations and cash flows of the MLP and its consolidated subsidiaries,
including the Borrower, in accordance with GAAP consistently applied except for
the lack of footnotes with respect to the Borrower;

 

(b)                                 no later than 15 days following the date
required by applicable SEC rules (without giving effect to any extensions
available thereunder) for the filing of such financial statements after the end
of each of the first three fiscal quarters of each fiscal year of the MLP, the
MLP’s most recent quarterly report on Form 10-Q, which includes the consolidated
financial statements of the MLP, as well as the financial statements of the
Borrower, which are contained in the consolidating footnote of the financial
statements, all certified by one of the MLP’s Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the MLP and its consolidated subsidiaries, including the Borrower,
in accordance with GAAP consistently applied except for the lack of footnotes
with respect to the Borrower;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of each of the Borrower and the MLP (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

43

--------------------------------------------------------------------------------


 

(d)                                 promptly after Moody’s or S&P shall have
announced a change in the rating established or deemed to have been established
for the Index Debt, written notice of such rating change;

 

(e)                                  if, at any time, any of the consolidated
Subsidiaries of the MLP are Unrestricted Subsidiaries, then concurrently with
any delivery of financial statements under Section 5.01(a) or Section 5.01(b), a
certificate of a Financial Officer setting forth consolidating spreadsheets that
show all consolidated Unrestricted Subsidiaries and the eliminating entries, in
such form as would be presentable to the auditors of the MLP; and

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower, the MLP or any of their subsidiaries, or compliance
with the terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a) or Section
5.01(b) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the MLP posts such documents, or provides a link thereto
on the MLP’s website on the Internet at www.nustarenergy.com; or (ii) on which
such documents are posted on the MLP’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the MLP and the
Borrower shall be required to provide electronic copies of the compliance
certificate required by Section 5.01(c) to the Administrative Agent. Except for
such compliance certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the MLP and the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Section 5.02                             Notices of Material Events. The MLP and
the Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the MLP, the Borrower or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  if and when any ERISA Affiliate (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which could reasonably be
expected to constitute grounds for a termination of such Plan

 

44

--------------------------------------------------------------------------------


 

under Title IV of ERISA, or knows that the plan administrator of any Plan has
given or is required to give notice of any such reportable event, a copy of the
notice of such reportable event given or required to be given to the PBGC; (ii)
receives notice of complete or partial withdrawal liability under Title IV of
ERISA or notice that any Multiemployer Plan is in reorganization, is insolvent
or has been terminated, a copy of such notice; (iii) receives notice from the
PBGC under Title IV of ERISA of an intent to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer any Plan, a copy of such notice; (iv) applies for a waiver
of the minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multi-Employer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could reasonably be expected to result in the imposition of a Lien or the
posting of a bond or other security, a certificate of a Financial Officer of
each of the Borrower and the MLP setting forth details as to such occurrence and
action, if any, which the Borrower, the MLP or applicable ERISA Affiliate is
required or proposes to take, but only to the extent that any occurrence
described in the preceding clauses (i) through (vii) could reasonably be
expected to result in a Material Adverse Effect;

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(e)                                  any material amendment to the Partnership
Agreement (MLP) or the Partnership Agreement (Borrower), together with a
certified copy of such amendment;

 

(f)                                   any of the following events, in each case
if the occurrence of such event could reasonably be expected to have a Material
Adverse Effect:

 

(i)                                     the receipt by the MLP (or its general
partner(s)), the Borrower or the General Partner of any notice of any claim with
respect to any Environmental Liability;

 

(ii)                                  if the President or a Vice President (or
equivalent officer) of the MLP or the Borrower, or the officer of the MLP or the
Borrower primarily responsible for monitoring compliance by the MLP or the
Borrower and its subsidiaries with Environmental Laws, shall obtain actual
knowledge that there exists any Environmental Liability pending or threatened
against the MLP, the Borrower or any of their Subsidiaries; or

 

(iii)                               any release, emission, discharge or disposal
of any Hazardous Materials that could reasonably be expected to form the basis
of any Environmental Liability with respect to the MLP, the Borrower or any of
their Subsidiaries; and

 

(g)                                  Any substitution for or replacement of the
Series 2008 Initial Letter of Credit by a Substitute Credit Facility (as defined
in the Series 2008 Indenture) shall be effectuated by the Borrower in accordance
with the applicable provisions of the Series 2008 Lease Agreement, the Series
2008 Indenture and the Series 2008 Initial Letter of Credit, and, without
limitation to the foregoing, the Borrower shall provide to the Issuing Bank all
notices

 

45

--------------------------------------------------------------------------------


 

required or contemplated to be given by the Borrower to the Issuing Bank under
the terms of the Series 2008 Lease Agreement, the Series 2008 Indenture or the
Series 2008 Initial Letter of Credit with respect to such replacement or
substitution.

 

(h)           Any substitution for or replacement of the Series 2011 Initial
Letter of Credit by a Substitute Credit Facility (as defined in the Series 2011
Indenture) shall be effectuated by the Borrower in accordance with the
applicable provisions of the Series 2011 Lease Agreement, the Series 2011
Indenture and the Series 2011 Initial Letter of Credit, and, without limitation
to the foregoing, the Borrower shall provide to the Issuing Bank all notices
required or contemplated to be given by the Borrower to the Issuing Bank under
the terms of the Series 2011 Lease Agreement, the Series 2011 Indenture or the
Series 2011 Initial Letter of Credit with respect to such replacement or
substitution.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or President or any Vice President (or equivalent officer)
of each of the Borrower and the MLP setting forth a description of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.03          Existence; Conduct of Business. It will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided, that the foregoing shall not prohibit
any transaction permitted under Section 6.03 (including any conversion into any
other form of entity or continuation in another jurisdiction, but only to the
extent otherwise expressly permitted thereunder).

 

Section 5.04          Payment of Obligations. It will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) it or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.05          Maintenance of Properties; Insurance. It will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

Section 5.06          Books and Records; Inspection Rights. It will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. It will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its

 

46

--------------------------------------------------------------------------------


 

affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

Section 5.07          Compliance with Laws. It will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property and the terms and
provisions of the Partnership Agreement (MLP), except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

Section 5.08          Use of the Initial Letters of Credit. The Initial Letters
of Credit shall be used only to support payment of the Bonds.

 

Section 5.09          Environmental Laws. It will, and will cause each of its
Subsidiaries to:

 

(a)           comply with all applicable Environmental Laws and obtain and
comply with and maintain any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and

 

(b)           conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws except to the extent
that the same are being contested in good faith by appropriate proceedings and
the pendency of such proceedings could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.10          Unrestricted Subsidiaries.

 

(a)           It will cause the management, business and affairs of each of it
and its Unrestricted Subsidiaries to be conducted in such a manner (including,
without limitation, by keeping separate books of account, furnishing separate
financial statements of Unrestricted Subsidiaries to creditors and potential
creditors thereof and by not permitting assets or properties of it and its
respective Restricted Subsidiaries to be commingled (except pursuant to
contractual arrangements that comply with Section 6.07)) so that each
Unrestricted Subsidiary that is a corporation or other entity will be treated as
a corporate or other entity separate and distinct from it and the Restricted
Subsidiaries.

 

(b)          Except as permitted by Section 6.04(g), it will not, and will not
permit any of the Restricted Subsidiaries to, incur, assume, guarantee or be or
become liable for any Indebtedness of any of the Unrestricted Subsidiaries.

 

(c)           It will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Indebtedness of, it or any Restricted Subsidiary.

 

Section 5.11          Subsidiary Guaranty. It will cause each of its
Subsidiaries that guarantees any public debt of the MLP or any Subsidiary of the
MLP (including, without limitation, any debt issued pursuant to any Note
Indenture), to guarantee the Borrower Obligations, by executing and delivering
to the Administrative Agent, for the benefit of the Lenders, on or prior

 

47

--------------------------------------------------------------------------------


 

to the Effective Date with respect to any Subsidiary that guarantees any such
public debt as of the Effective Date, and thereafter, within five (5) Business
Days after any Subsidiary guarantees any such public debt, (a) a Subsidiary
Guaranty (or a supplement thereto as may be requested by the Administrative
Agent) and (b) such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent.  For the
avoidance of doubt, if at any time any Subsidiary referenced above does not
guarantee any obligations of the MLP or any of its Subsidiaries under any public
debt instrument (including the Note Indentures) or any such Subsidiary is to be
released from such guarantee of such public debt instrument immediately
following such Subsidiary’s release from the Subsidiary Guaranty, then such
Subsidiary shall be released from the Subsidiary Guaranty in accordance with
Section 6.15 of the Subsidiary Guaranty; provided that if such Subsidiary is not
released from such guarantee of such public debt instrument within five (5) days
of such Subsidiary’s release from the Subsidiary Guaranty, then such Subsidiary
shall immediately become a party to the Subsidiary Guaranty.

 

Section 5.12          Grant of Security Interest in Pledged Bonds.

 

(a)           Borrower hereby pledges to the Issuing Bank and the Administrative
Agent for the benefit of the Lenders, and grants to the Issuing Bank and the
Administrative Agent, a security interest in all of the Borrower’s right, title
and interest in and to each Series 2008 Bond from time to time purchased with
moneys described in Section 4.03(b) of the Series 2008 Indenture and each
Series 2011 Bond from time to time purchased with moneys described in
Section 4.03(b) of the Series 2011 Indenture (including any “security
entitlement” (as defined in Article 8 of the Uniform Commercial Code as in
effect in the State of New York) or beneficial interest in such Bonds), and all
proceeds of the foregoing, to secure all amounts now or in the future owing by
the Borrower to the Issuing Bank in respect of drawings under the Initial
Letters of Credit now or hereafter honored by the Issuing Bank, and such Bonds
shall constitute “Pledged Bonds” under the Series 2008 Indenture and the
Series 2011 Indenture.

 

(b)           Upon (i) the remarketing of any Pledged Bonds, (i) the receipt by
either Indenture Trustee of the proceeds of such remarketing, and (iii) the
delivery by either Indenture Trustee to the Issuing Bank of a Reinstatement
Certificate in the form of Annex L to an Initial Letter of Credit with respect
to such remarketing, Pledged Bonds in an aggregate principal amount equal to the
lesser of the following shall automatically be released from the foregoing
pledge and security interest:  (x) the amount shown in paragraph 3 of such
Reinstatement Certificate as representing principal being held in the
Remarketing Account of the Bond Fund (as defined in the Series 2008 Indenture
and the Series 2011 Indenture), and (y) the amount shown in paragraph 2 of such
Reinstatement Certificate as representing principal of the “Original Purchase
Price” (as defined in such Reinstatement Certificate).

 

(c)           At such time as the Borrower reimburses the Issuing Bank for the
full amount of drawings under the Letter of Credit honored by the Issuing Bank
to purchase Pledged Bonds, together with all accrued interest thereon payable in
accordance with this Agreement, the Issuing Bank, at the cost and expense of the
Borrower, shall provide such instructions to the applicable Indenture Trustee
and take such steps as may be reasonably requested by the Borrower to cause such
Pledged Bonds to the transferred to the Borrower, whether through registration
by the applicable Indenture Trustee in the name of the Borrower or through the
Book-Entry System; provided, however, notwithstanding any reimbursement by the
Borrower to

 

48

--------------------------------------------------------------------------------


 

the Issuing Bank or any such transfer of such Bonds to the Borrower, such Bonds
shall at all times remain Pledged Bonds until their release from the pledge and
security interest hereunder in accordance with paragraph (b) above.  Borrower
hereby irrevocably authorizes the Administrative Agent and the Issuing Bank at
any time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (i) describe the Pledged Bonds as collateral and (ii) provide any
other information required by part 5 of Article 9 of the Uniform Commercial
Code, for the sufficiency or filing office acceptance of any financing statement
or amendment, including whether Debtor is an organization, the type of
organization and any organizational identification number issued to Debtor .

 

ARTICLE VI
Negative Covenants

 

Until the Commitments have expired or terminated and all fees payable hereunder
have been paid in full and each Letter of Credit has expired or terminated and
all LC Disbursements shall have been reimbursed, each of the MLP and the
Borrower covenants and agrees with the Lenders that:

 

Section 6.01          Indebtedness. It will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)           Indebtedness created under this Agreement;

 

(b)           Indebtedness created under the Revolving Credit Agreement;

 

(c)           Indebtedness created under the UK Credit Agreement, the principal
amount of which does not exceed £21,000,000 in the aggregate at any time;

 

(d)           Indebtedness of the MLP to any Restricted Subsidiary and of any
Restricted Subsidiary to the MLP or any other Restricted Subsidiary;

 

(e)           Guarantees by the MLP of Indebtedness of any Restricted Subsidiary
and by any Restricted Subsidiary of Indebtedness of the MLP or any other
Restricted Subsidiary; and

 

(f)            Indebtedness consisting of the NPOP Notes, and any guarantees
thereof, the principal amount of which does not exceed $250,000,000 in the
aggregate;

 

(g)           Indebtedness of the type referred to in clause (k) of the
definition of Indebtedness in an aggregate amount not to exceed $120,000,000 at
any one time outstanding; and

 

(h)           other Indebtedness of the MLP and any Restricted Subsidiary;
provided that, both before and after such Indebtedness is created, incurred or
assumed, no Event of Default shall have occurred and be continuing under this
Agreement, and the MLP shall be in Pro Forma Compliance.

 

49

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing or anything to the contrary contained herein, the
MLP and the Borrower will not permit the aggregate principal amount of
Indebtedness of all Restricted Subsidiaries (other than Indebtedness described
on Schedule 6.01 and Indebtedness of the Borrower) at any time to exceed 10% of
Consolidated Net Tangible Assets.

 

Section 6.02          Liens. It will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(a)           Permitted Encumbrances;

 

(b)           any Lien existing on any property or asset prior to the
acquisition thereof by the MLP or any Restricted Subsidiary or existing on any
property or asset of any Person that becomes a Restricted Subsidiary after the
date hereof prior to the time such Person becomes a Restricted Subsidiary;
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the MLP or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be;

 

(c)           Liens on fixed or capital assets acquired, constructed or improved
by the MLP or any Restricted Subsidiary; provided, that (i) such security
interests secures Indebtedness permitted by clause (f) of Section 6.01,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of the MLP or any Restricted Subsidiary;

 

(d)           Liens securing Indebtedness permitted by Section 6.01(f);

 

(e)           other Liens securing Indebtedness in an amount that does not at
any time exceed 10% of Consolidated Net Worth; and

 

(f)            extensions, renewals, modifications or replacements of any of the
Liens and other matters referred to in clauses (a) through (e) of this Section,
provided, that such Lien is otherwise permitted by the terms hereof and, with
respect to Liens securing Indebtedness, no extension or renewal Lien shall
(i) secure more than the amount of the Indebtedness or other obligations secured
by the Lien being so extended or renewed or (ii) extend to any property or
assets not subject to the Lien being so extended or renewed.

 

Section 6.03          Fundamental Changes. (a) It will not, and will not permit
any of its Restricted Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets (it being understood
that substantially all of its assets shall mean more than 50% of the aggregate
total assets of the MLP and its Restricted Subsidiaries, taken as a whole), or
all or substantially all of the stock (it

 

50

--------------------------------------------------------------------------------


 

being understood that substantially all of the stock shall mean stock
representing ownership interests in more than 50% of the aggregate total assets
of the MLP and its Restricted Subsidiaries, taken as a whole) of any of its
Restricted Subsidiaries (in each case whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Restricted Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving entity or the Borrower may merge into or
consolidate with another Person so long as (A) the surviving entity or
purchaser, if other than the Borrower, assumes, pursuant to the terms of such
transaction, each of the obligations of the Borrower hereunder and under any
other documents entered into in connection with each Letter of Credit and
(B) each such assumption is expressly evidenced by an agreement executed and
delivered to the Lenders in a form reasonably satisfactory to the Administrative
Agent, (ii) any Restricted Subsidiary (other than the Borrower) may merge into
or consolidate with any Restricted Subsidiary (other than the Borrower) in a
transaction in which the surviving entity is a Restricted Subsidiary (other than
the Borrower), (iii) any Restricted Subsidiary (other than the Borrower) may
sell, transfer, lease or otherwise dispose of all or any portion of its assets
to the Borrower or to another Restricted Subsidiary and (iv) any Restricted
Subsidiary (other than the Borrower) may liquidate, dissolve or be transferred,
sold or otherwise disposed of if the MLP determines in good faith that such
liquidation, dissolution, transfer, sale or disposition is in the best interests
of the MLP and is not materially disadvantageous to the Lenders (but the
foregoing is subject to the restrictions and limitations on the sale, transfer,
lease or other disposition of all or substantially all of such Restricted
Subsidiary’s assets, or all or substantially all of the stock of any of its
Restricted Subsidiaries as described above); provided that any such merger or
consolidation involving a Person that is not a Wholly-Owned Restricted
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

 

(a)           It will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by it and its Restricted Subsidiaries on the
date of this Agreement and businesses reasonably related thereto.

 

Section 6.04          Investments, Loans, Advances, Guarantees and Acquisitions.
It will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly-Owned Subsidiary prior to such merger) any Investment in or
Guarantee any obligations of, any other Person, or purchase or otherwise acquire
(in one transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

 

(a)           Permitted Investments;

 

(b)           Investments by the MLP and any Restricted Subsidiary in the Equity
Interests of any Restricted Subsidiary;

 

(c)           loans or advances made by the MLP to any Restricted Subsidiary and
made by any Restricted Subsidiary to the MLP or any other Restricted Subsidiary;

 

(d)           Guarantees constituting Indebtedness permitted by Section 6.01;

 

51

--------------------------------------------------------------------------------


 

(e)           the Borrower’s interest in ST Linden Terminal, LLC and Aves
Depoculuk Ve Antrepoculuk Hizmetleri A.S.;

 

(f)            the purchase or other acquisition by the MLP or a Restricted
Subsidiary of the assets of another Person constituting all or substantially all
of the property and assets or business of another Person or assets that
constitute a business unit, line of business or division of another Person, or
the purchase or other acquisition by the MLP or a Restricted Subsidiary of all
or substantially all of the Equity Interests in any Person, that immediately
upon the consummation thereof, will be a Restricted Subsidiary (including,
without limitation, as a result of a merger or consolidation otherwise permitted
under this Agreement); provided, that, both before and after giving effect to
any such Investment, no Default shall exist, including, without limitation, a
Default with respect to use of proceeds set forth in Section 5.08, and the MLP
shall be in Pro Forma Compliance;

 

(g)           Investments in Joint Venture Interests and Unrestricted
Subsidiaries; provided, that, both before and after giving effect to any such
Investment, no Default shall exist, including, without limitation, a Default
with respect to use of proceeds set forth in Section 5.08, and the MLP shall be
in Pro Forma Compliance;

 

(h)           Investments in Swap Agreements other than Permitted Swap
Agreements; provided, that, both before and after giving effect to any such
Investment, no Default shall exist, including, without limitation, a Default
with respect to use of proceeds set forth in Section 5.08, and the MLP shall be
in Pro Forma Compliance; provided, further that the aggregate amount of
Investments made pursuant to this clause (h) shall not exceed $100,000,000 in
the aggregate at any time; and

 

(i)            Guarantees of obligations not constituting Indebtedness of
Restricted Subsidiaries.

 

Section 6.05          Swap Agreements. It will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, other than
(a) Swap Agreements entered into for the purpose of fixing, hedging or swapping
interest rate, commodity price or foreign currency exchange rate risk (or to
reverse or amend any such agreements previously made for such purposes), and not
for speculative purposes, (b) other Swap Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which it or any of its
subsidiaries is exposed in the conduct of its business or the management of its
liabilities, and not for speculative purposes (the Swap Agreements in clauses
(a) and (b), collectively the “Permitted Swap Agreements”) or (c) Swap
Agreements other than Permitted Swap Agreements to the extent permitted by
Section 6.04(h).

 

Section 6.06          Restricted Payments. It will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) any Subsidiary may declare and
pay Restricted Payments to its parent and (b) as long as no Default has occurred
and is continuing or would result therefrom, the MLP may make Restricted
Payments in accordance with the terms of the Partnership Agreement (MLP).

 

52

--------------------------------------------------------------------------------


 

Section 6.07          Transactions with Affiliates. It will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to it or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among it and its
Wholly-Owned Restricted Subsidiaries not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06, (d) pursuant to the agreements
listed on Schedule 6.07, which agreements are at prices and on terms and
conditions not less favorable to it than could be obtained on an arm’s-length
basis from unrelated third parties and (e) sales or discounts of any of its
accounts receivables in connection with any accounts receivables securitization
or financing, but only to the extent the same is otherwise permitted hereunder.

 

Section 6.08          Restrictive Agreements. It will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of it or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the MLP or any other Restricted Subsidiary
or to Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law, by this Agreement or by the UK Credit Agreement, (ii) clause
(b) of the foregoing shall not apply to restrictions and conditions imposed by
any Hybrid Equity Securities that by their terms are expressly subordinated in
right of payment to any MLP Obligations during any period in which the issuer
thereof has elected to defer interest thereon in accordance with the terms of
such Hybrid Equity Securities, provided that in no event shall any such
agreement or arrangement prohibit or restrict or impose any condition upon the
ability of (A) any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests directly owned by the MLP, the
Borrower or any of their respective Wholly-Owned Subsidiaries, (B) any
Restricted Subsidiary to make or repay loans or advances to the MLP, the
Borrower or any of their respective Wholly-Owned Subsidiaries or (C) the
Borrower or any Guarantor from making any payments of principal, interest or
other amounts owing hereunder or under any other Loan Document (including the
MLP Obligations), or under the Revolving Credit Agreement, or guaranteeing any
of the MLP Obligations, (iii) the foregoing shall not apply to restrictions and
conditions (x) existing on the date of this Agreement identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition so as to
cause such restriction or condition to be more restrictive than the restriction
or condition in existence on the date of this Agreement) or (y) arising or
agreed to after the date of this Agreement; provided that such restrictions or
conditions are not more restrictive than the restrictions and conditions
existing on the date of this Agreement, (iv) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary pending such sale; provided such restrictions
and conditions apply only to the Restricted Subsidiary that is to be sold and
such sale is permitted hereunder, (v) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the

 

53

--------------------------------------------------------------------------------


 

property or assets securing such Indebtedness and (vi) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.

 

Section 6.09          Limitation on Modifications of Series 2008 Bond Documents,
Series 2011 Bond Documents and Other Agreements. It will not, and will not
permit any of its Restricted Subsidiaries to, (a) amend, modify or change, or
consent to any amendment, modification or change to, any of the terms of, the
Partnership Agreement (MLP), except to the extent the same could not reasonably
be expected to have a Material Adverse Effect, or (b) amend or modify, or
consent to any amendment of or modification to, any Series 2008 Bond Document or
Series 2011 Bond Document without the prior written consent of the Issuing Bank
and the Required Lenders.

 

Section 6.10          Designation and Conversion of Restricted and Unrestricted
Subsidiaries;  Debt of Unrestricted Subsidiaries.

 

(a)           Unless designated as an Unrestricted Subsidiary on Schedule 3.12
as of the date hereof or thereafter designated pursuant to the terms of the
Revolving Credit Agreement, assuming compliance with Section 6.10(b) of the
Revolving Credit Agreement, any Person that becomes a Subsidiary of the MLP or
any Restricted Subsidiary shall be classified as a Restricted Subsidiary.

 

(b)           The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary in accordance with the terms of Section 6.10(c) of the
Revolving Credit Agreement.

 

(c)           Notwithstanding the foregoing or anything to the contrary
contained herein, for the purposes of this Agreement the Borrower and each
Guarantor is a Restricted Subsidiary of the MLP and may not be an Unrestricted
Subsidiary.

 

(d)           The Borrower shall notify the Administrative Agent in writing
promptly upon any Subsidiary becoming a Material Subsidiary.  The Borrower shall
provide copies to the Administrative Agent of all notices it provides to the
Revolving Agent under Section 6.10 of the Revolving Credit Agreement.

 

Section 6.11          Financial Condition Covenant. The MLP will not permit as
of the last day of any fiscal quarter (each a “Calculation Date”) its
Consolidated Debt Coverage Ratio to be in excess of 5.00 to 1.00 (the “Standard
Ratio”) for any Rolling Period; provided that (a) for the Rolling Period ending
on June 30 of each year, the Consolidated Debt Coverage Ratio may exceed the
Standard Ratio so long as (i) the Consolidated Debt Coverage Ratio does not
exceed 5.50 to 1.00 for such Rolling Period and (ii) the Asphalt Business
Disposition has not occurred;  and (b) if at any time the MLP or any of its
Restricted Subsidiaries has consummated one or more acquisitions within the two
most recently completed fiscal quarters prior to such Calculation Date for which
the MLP or any of its Restricted Subsidiaries has paid aggregate net
consideration of at least $50,000,000, then, for the two Rolling Periods the
last day of which immediately follow the date on which such acquisition is
consummated, the numerator of the maximum Consolidated Debt Coverage Ratio
otherwise permitted above shall be increased by 0.5; thereafter, compliance
shall be determined by reverting back to the Standard Ratio; provided further
that, notwithstanding the foregoing, or anything to the contrary contained in
this Section

 

54

--------------------------------------------------------------------------------


 

6.11, in no event shall the MLP permit at any time its Consolidated Debt
Coverage Ratio to exceed 5.50 to 1.00 for any Rolling Period.

 

ARTICLE VII
Events of Default

 

From (and including) the Effective Date, if any of the following events (Events
of Default) shall occur:

 

(a)           the Borrower shall fail to pay any reimbursement obligation in
respect of any LC Disbursement when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower, the MLP or any of their Restricted Subsidiaries in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with the Loan Documents or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

 

(d)           the MLP or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), (c), or (e),
Section 5.03 (with respect to the MLP’s or the Borrower’s existence),
Section 5.08, Section 5.11 or in Article VI;

 

(e)           the MLP, the Borrower or any Guarantor shall fail to observe or
perform any covenant, condition or agreement contained in the Loan Documents
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

 

(f)            the MLP or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(subject to any applicable grace period), whether by acceleration or otherwise,
of any Material Indebtedness; or a default shall occur in the performance or
observance of any obligation or condition with respect to any Material
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause such Indebtedness to become
due and payable prior to its expressed maturity;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the General Partner, the MLP (or its general partner(s)), the
Borrower, any Guarantor or any Material

 

55

--------------------------------------------------------------------------------


 

Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, the MLP (or its general partner(s)), the Borrower, any Guarantor or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(h)           the General Partner, the MLP (or its general partner(s)), the
Borrower, any Guarantor or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the General Partner, the MLP (or its general
partner(s)), the Borrower, any Guarantor or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(i)            the General Partner, the MLP (or its general partner(s)), the
Borrower, any Guarantor or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(j)            one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 and that are not covered by insurance shall be
rendered against the MLP, any Restricted Subsidiary, or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
MLP or any Restricted Subsidiary to enforce any such judgment;

 

(k)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(l)            the MLP or any Subsidiary shall incur an Environmental Liability
or Environmental Liabilities that could reasonably be expected to have a
Material Adverse Effect;

 

(m)         the MLP shall (i) conduct, transact or otherwise engage in, or
commit to conduct, transact or otherwise engage in, any business or operations
other than (X) those incidental to its ownership of the limited partner
interests in the Borrower or of Equity Interests in other Wholly-Owned
Subsidiaries and (Y) the incurrence and maintenance of Indebtedness or (ii) own,
lease, manage or otherwise operate any properties or assets (including cash and
cash equivalents), other than (A) the limited partner interests in the Borrower,
(B) ownership interests of a Subsidiary, (C) ownership interests in other
subsidiaries not Subsidiaries of the Borrower, (D) cash received in connection
with dividends made by the Borrower in accordance with Section 6.06(b) pending
application to the holders of the Units and the General Partner Interest,

 

56

--------------------------------------------------------------------------------


 

(E) cash received in connection with the incurrence of Indebtedness and (F) cash
received in connection with dividends made by other subsidiaries;

 

(n)           this Agreement or the Subsidiary Guaranty after delivery thereof
shall for any reason, except to the extent permitted by the terms hereof or
thereof (or as waived by the Lenders in accordance with Section 10.02), ceases
to be valid, binding and enforceable in accordance with its terms against the
Borrower, the MLP or a Guarantor party thereto or shall be repudiated by any of
them, or the Borrower, the MLP or any Guarantor shall so state in writing;

 

(o)           a Change in Control shall occur; or

 

(p)           any “Event of Default” under or as defined in the Revolving Credit
Agreement shall occur and be continuing;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) require the Borrower to deposit cash collateral with the Administrative
Agent in accordance with Section 2.01(h), and in case of any event with respect
to the Borrower described in clause (g) or (h) of this Article, the Commitments
shall automatically terminate and the Borrower shall be required to deposit cash
collateral with the Administrative Agent in accordance with
Section 2.01(h) without the requirement of notice from the Administrative Agent
or the Required Lenders.

 

ARTICLE VIII
MLP Guarantee

 

Section 8.01          MLP Guarantee.

 

(a)           The MLP, to the maximum extent permitted by applicable law,
(i) absolutely, unconditionally and irrevocably, guarantees to the
Administrative Agent for the ratable benefit of the Guaranteed Creditors and
their respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations and
(ii) indemnifies and holds harmless each Guaranteed Creditor from, and agrees to
pay to such Guaranteed Creditor, all reasonable costs and expenses (including
reasonable counsel fees and expenses) incurred by such Guaranteed Creditor in
enforcing any of its rights under the guarantee contained in this Section 8.01.
The MLP agrees that notwithstanding any stay, injunction or other prohibition
preventing the payment by the Borrower of all or any portion of the Borrower
Obligations and notwithstanding that all or any portion of the Borrower
Obligations may be unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower, to the
maximum extent permitted by applicable law, such Borrower Obligations shall
nevertheless be due and payable by the MLP for the purposes of this guarantee at
the time such Borrower Obligations would by payable by the Borrower under the
provisions of this Agreement. Notwithstanding the foregoing, any

 

57

--------------------------------------------------------------------------------


 

enforcement of this guarantee with respect to the rights of any Guaranteed
Creditor shall be accomplished by the Administrative Agent acting on behalf of
such Guaranteed Creditor. The guarantee contained in this Section 8.01 is a
guarantee of payment and not collection, and the liability of the MLP is primary
and not secondary. Anything to the contrary notwithstanding, the maximum
liability of the MLP under the guarantee provided for in this Article VIII shall
in no event exceed the amount which can be guaranteed by the MLP under
applicable federal and state laws relating to insolvency of debtors (after
giving effect to any right of contribution provided for herein or in any other
Loan Document).

 

(b)           The MLP agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to the
MLP. The guarantee contained in this Section 8.01 is a continuing guarantee and
shall remain in full force and effect until all the Borrower Obligations and the
obligations of the MLP under the guarantee contained in this Section 8.01 shall
have been satisfied by payment in full in cash, no Letter of Credit shall be
outstanding and the Commitments shall be terminated, notwithstanding that from
time to time during the term of this Agreement the Borrower may be free from any
Borrower Obligations.

 

(c)           No payment made by the Borrower, the MLP, any other guarantor or
any other Person or received or collected by any Guaranteed Creditor from the
Borrower, the MLP, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the MLP hereunder which shall, notwithstanding any such payment (other than any
payment made by the Borrower or MLP in respect of the Borrower Obligations or
any payment received or collected from the Borrower or MLP in respect of the
Borrower Obligations), remain liable for the Borrower Obligations until, subject
to Section 8.05, the Borrower Obligations are paid in full in cash, no Letter of
Credit shall be outstanding and the Commitments are terminated.

 

Section 8.02          Subrogation. The MLP shall be subrogated to all the rights
of any Guaranteed Creditor against the Borrower in respect of any amounts paid
by the MLP pursuant to the provisions of the guarantee contained in
Section 8.01; provided, however, that the MLP shall not be entitled to enforce
or to receive any payments arising out of, or based upon, such right of
subrogation with respect to any of the Borrower Obligations, nor shall the MLP
seek or be entitled to seek any contribution or reimbursement from the Borrower
or any other Guarantor (or any other guarantor) in respect of payments made by
the MLP hereunder, until all of the Borrower Obligations and the Guarantees
thereof shall have been indefeasibly paid in full in cash or discharged. A
director, officer, employee or stockholder, as such, of the MLP shall not have
any liability for any obligations of the MLP under the guarantee contained in
Section 8.01 or any claim based on, in respect of or by reason of such
obligations or their creation.

 

Section 8.03          Amendments, etc. with respect to the Borrower Obligations.
The MLP shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the MLP and without notice to or further assent by
the MLP, any demand for payment of any of the Borrower Obligations made by any
Guaranteed Creditor may be rescinded by such Guaranteed Creditor and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral

 

58

--------------------------------------------------------------------------------


 

security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Guaranteed
Creditor, and any Loan Document and any other document executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Guaranteed Creditor for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Except as required by applicable
law, no Guaranteed Creditor shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in Section 8.01 or any property
subject thereto.

 

Section 8.04          Guarantee Absolute and Unconditional. To the fullest
extent permitted by applicable law, the MLP hereby (a) waives diligence,
presentment, demand of payment, notice of intent to accelerate, notice of
acceleration, notice of acceptance, filing of claims with a court in the event
of the merger, insolvency or bankruptcy of the Borrower or the MLP, and all
demands and notices whatsoever, (b) acknowledges that any agreement, instrument
or document evidencing the MLP Obligations may be transferred and that the
benefit of its obligations hereunder shall extend to each holder of any
agreement, instrument or document evidencing the MLP Obligations without notice
to them and (c) covenants that the MLP Obligations will not be discharged except
by complete performance thereof. The MLP further agrees that to the fullest
extent permitted by applicable law, if at any time all or any part of any
payment theretofore applied by any Person to any of the MLP Obligations is, or
must be, rescinded or returned for any reason whatsoever, including without
limitation, the insolvency, bankruptcy or reorganization of the MLP, such MLP
Obligations shall, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence notwithstanding such
application, and the MLP Obligations shall continue to be effective or be
reinstated, as the case may be, as though such application had not been made.

 

To the fullest extent permitted by applicable law, the obligations of the MLP
under this guarantee shall be as aforesaid full, irrevocable, unconditional and
absolute and shall not be impaired, modified, discharged, released or limited by
any occurrence or condition whatsoever, including, without limitation, (i) any
compromise, settlement, release, waiver, renewal, extension, indulgence or
modification of, or any change in, any of the obligations and liabilities of the
Borrower or the MLP contained in any of the Borrower Obligations or this
Agreement, (ii) any impairment, modification, release or limitation of the
liability of the Borrower, the MLP or any of their estates in bankruptcy, or any
remedy for the enforcement thereof, resulting from the operation of any present
or future provision of any applicable bankruptcy law, as amended, or other
statute or from the decision of any court, (iii) the assertion or exercise by
the Borrower or the MLP of any rights or remedies under any of the Borrower
Obligations or this Agreement or their delay in or failure to assert or exercise
any such rights or remedies, (iv) the assignment or the purported assignment of
any property as security for any of the Borrower Obligations, including all or
any part of the rights of the Borrower or the MLP under this Agreement, (v) the
extension of the time for payment by the Borrower or the MLP of any payments or
other sums or any part thereof owing or payable under any of the terms and
provisions of any of the Borrower Obligations or this Agreement or of the time
for performance by the Borrower or the MLP of any other obligations under or
arising out of any such terms and provisions or the extension or the

 

59

--------------------------------------------------------------------------------


 

renewal of any thereof, (vi) the modification or amendment (whether material or
otherwise) of any duty, agreement or obligation of the Borrower or the MLP set
forth in this Agreement, (vii) the voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all of the
assets, marshaling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceeding
affecting, the Borrower or any of the MLP or any of their respective assets, or
the disaffirmance of any of the Borrower Obligations, or this Agreement in any
such proceeding, (viii) the release or discharge of the Borrower or the MLP from
the performance or observance of any agreement, covenant, term or condition
contained in any of such instruments by operation of law, (ix) the
unenforceability of any of the Borrower Obligations or this Agreement, (x) any
change in the name, business, capital structure, corporate existence, or
ownership of the Borrower or the MLP or any other person or entity liable on the
obligations guaranteed hereby, (xi) the existence of any collateral or other
guaranty, or any exchange, release or non-perfection of any collateral or other
guaranty, or (xii) any other circumstance which might otherwise constitute a
defense available to, or a legal or equitable discharge of, a surety or the MLP.

 

Section 8.05          Reinstatement. To the maximum extent permitted by
applicable law, the guarantee contained in Section 8.01 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Borrower Obligations is rescinded or must otherwise
be restored or returned by any Guaranteed Creditor upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or the
MLP, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or the MLP or
any substantial part of its property, or otherwise, all as though such payments
had not been made.

 

Section 8.06          Payments. The MLP hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim and without deduction for any taxes and in immediately available
funds and in the relevant currency at the Administrative Agent’s payment office
at the address provided in Section 10.01 of this Agreement.

 

ARTICLE IX
The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent

 

60

--------------------------------------------------------------------------------


 

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor

 

61

--------------------------------------------------------------------------------


 

shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
which shall be a Lender and a commercial bank with an office in New York, New
York and having a combined capital and surplus of at least $500,000,000, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

ARTICLE X
Miscellaneous

 

Section 10.01       Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to the Borrower or the MLP, to it at 19003 IH-10 West, San
Antonio, Texas 78257, Attention of Executive Vice President, Chief Financial
Officer and Treasurer (Telecopy No. (210) 918-5055);

 

(ii)           if to the Administrative Agent or to the Issuing Bank, to The
Bank of Nova Scotia c/o Scotiabank-Global Wholesale Services, 720 King Street
West, 2nd Floor, Toronto, Ontario, Canada M5V 2T3, Attention: Rachelle Duncan
(Fax No. 212-225-5709/416-866-5991; Telephone: 416-649-4049; Email:
Rachelle_Duncan@scotiacapital.com), with copies to The Bank of Nova Scotia, 711
Louisiana St., Suite 1400, Houston, Texas 77002, Attention:  Christina Nenahlo
(Fax No: 832-426-6039; Telephone: 713-759-3437) and Joe Lattanzi (Fax No:
832-640-9738; Telephone: 713-759-3435), and

 

62

--------------------------------------------------------------------------------


 

(iii)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt; provided that if such notice or other
communication is not received during the normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient.

 

Section 10.02       Waivers; Amendments  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  Upon the occurrence of any Event of Default, the
Administrative Agent or the Issuing Bank may pursue any of their respective
rights and remedies under any Loan Document, any Series 2008 Bond Document or
any Series 2011 Bond Document, as well as any other remedies available at law or
in equity.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the issuance
of any Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b)           Neither this Agreement nor the Subsidiary Guaranty nor any
provision hereof or thereof may be waived, amended or modified (except as
expressly set forth herein or therein) except pursuant to an agreement or
agreements in writing entered into by the Borrower, the MLP and the Required
Lenders or by the Borrower, the MLP and the Administrative Agent with the
consent of the Required Lenders; provided, that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the amount of any LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the amount of any LC Disbursement, or any interest thereon, or

 

63

--------------------------------------------------------------------------------


 

any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change
Section 2.07(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v) waive
or amend Section 4.01, Article VIII or release the MLP from its obligations
hereunder or release any other Guarantor from a Subsidiary Guaranty (except as
expressly set forth in the Subsidiary Guaranty) without the written consent of
each Lender or (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.  No later than
three Business Days after the effectiveness of any amendment, consent or waiver
under or in connection with the Revolving Credit Agreement, the Administrative
Agent, the Issuing Bank and the Lenders shall enter into a substantially similar
instrument with the Borrower and the MLP to the extent the provisions in the
Revolving Credit Agreement which have been amended, consented to, or waived, are
contained in this Agreement.  In addition, if the Borrower, the MLP or any of
its Affiliates grants any lien, security interest, other pledge of collateral
guaranty, or other credit support to the lenders under the Revolving Credit
Agreement, the Borrower, the MLP or such Affiliate shall grant substantially the
same security interest, lien, other pledge of collateral guaranty, or other
credit support to the Administrative Agent, for the benefit of the Issuing Bank
and the Lenders, on substantially the same basis.

 

Section 10.03       Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of each Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any Loan Document, including its rights under this Section, or
in connection with any Letter of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of any Letter of Credit.

 

(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an Indemnitee) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the

 

64

--------------------------------------------------------------------------------


 

performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) each Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under
any Letter of Credit issued by it if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section (and without limiting the Borrower’s obligation to do
so), each Lender severally agrees to pay to the Administrative Agent or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.

 

(d)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, THE LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.

 

(e)           All amounts due under this Section shall be payable not later than
5 Business Days after written demand therefor.

 

Section 10.04       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues a
Letter of Credit), except that (i) neither the MLP nor the Borrower may assign
or otherwise transfer any of their respective rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the MLP or the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors

 

65

--------------------------------------------------------------------------------


 

and assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues a Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than the MLP, the Borrower, their respective Subsidiaries or any natural person)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment at the time owing to it) with the prior
written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld or delayed); provided, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, or,
if an Event of Default has occurred and is continuing, any other assignee;

 

(B)                               the Administrative Agent in its sole
discretion; and

 

(C)                               the Issuing Bank.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment of any Class, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided,
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned

 

66

--------------------------------------------------------------------------------


 

by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.06 and Section 10.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and the amount of the LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the Register). The entries in the Register shall
be conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided, that if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.07(d) or Section 10.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, the Administrative Agent, or the Issuing Bank, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment); provided, that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this

 

67

--------------------------------------------------------------------------------


 

Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.05 or Section 2.06 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.07(c) as though it were a
Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.05 or Section 2.06 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.06 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.06(e) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interests) of which Participant’s interest in the loans are after obligations
under the Loan Documents (the “Participant Register”).  Any such Participant
Register shall be available for inspection by the Administrative Agent at any
reasonable time and from time to time upon reasonable prior notice, provided,
that the applicable Lender shall have no obligation to share such Participant
Register to the Borrower except to the extent such disclosure is necessary to
establish that such loan, commitment, letter of credit or other obligations is
in required form to establish that such loan, commitment, letter of credit or
other obligation is in required form under Section 5f.103-1(c) of the Treasury
regulations.  The entries in the Participant Register shall be conclusive,
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such Participant for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent shall have no responsibility to
maintain a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided, that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 10.05                      Survival. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
issuance of each Letter of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of

 

68

--------------------------------------------------------------------------------


 

Section 2.05, Section 2.06 and Section 10.03 and Article IX shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the expiration or termination of each Letter
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

Section 10.06                      Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other required parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or email
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 10.07                      Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.08                      Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower or the MLP against any of and all the obligations of the
Borrower or the MLP now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 10.09                      Governing Law; Jurisdiction; Consent to
Service of Process. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b)                                 The Borrower and the MLP each hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County, Borough of Manhattan and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and

 

69

--------------------------------------------------------------------------------


 

unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)                                  The Borrower and the MLP each hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 10.10                      WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.11                      Headings. Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 10.12                      Confidentiality. Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and self regulatory authority, rating
agency, cusip bureau of credit insurer instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially

 

70

--------------------------------------------------------------------------------


 

the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided, that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 10.13                      Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable
under this Agreement, together with all fees, charges and other amounts which
are treated as interest under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the applicable Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable but
were not payable as a result of the operation of this Section shall be cumulated
and other interest and Charges payable to such Lender shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

Section 10.14                      Limitation of Liability. Neither the General
Partner nor the general partner(s) of the MLP shall be liable for (a) the
obligations of the Borrower under this Agreement or (b) the obligations of the
MLP under this Agreement, including in each case, without limitation, by reason
of any payment obligation imposed by governing state partnership statutes and
any provision of the applicable limited partnership agreement of the Borrower or
the MLP that requires such General Partner or general partner(s), as the case
may be, to restore a capital account deficit.

 

Section 10.15                      USA PATRIOT Act. Each Lender that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower and
each other Loan Party that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and each other Loan Party, which information includes the name and
address of the Borrower and each other Loan Party and other information that
will allow such Lender to identify the Borrower and each other Loan Party in
accordance with the Patriot Act.

 

71

--------------------------------------------------------------------------------


 

[Signatures on following pages.]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

NUSTAR LOGISTICS, L.P.

 

 

 

By:

NuStar GP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

 

 

 

Steven A. Blank

 

 

 

 

 

Executive Vice President and Chief

 

 

 

 

 

Financial Officer

 

 

 

 

 

NUSTAR ENERGY L.P.

 

 

 

By:

Riverwalk Logistics, L.P., its General Partner

 

 

 

 

 

By: NuStar GP, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

 

 

 

 

Name:

Steven A. Blank

 

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

 

 

As Issuing Bank, Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ J. Frazell

 

 

 

 

Name:

J. Frazell

 

 

 

 

Title:

Director

 

73

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

Lender

 

Commitment

 

 

 

 

 

The Bank of Nova Scotia

 

U.S.$

132,155,375.00

 

 

 

 

 

 

Total:

 

U.S.$

132,155,375.00

 

 

74

--------------------------------------------------------------------------------